 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 1 of 64 PageID: 1




                     UNITED STATES DISTRICT COURT
                        DISTRICT Of NEW JERSEY


UNITED STATES Of AMERICA                :     CRIMINAL COMPLAINT

       v.                                     Mag. No. 18-1535 (DEA)

JAMR TAYLOR,
     a/k/a “Jak”;
JEROME ROBERTS,
     a/k/a “Righteous”;
DAVID ANTONIO,
     a/k/a “Papi,”
     a/k/a “Victor Arias,”
     a/k/a “Pop,”
     a/k/a “Santiago Ramirez”;
OMAR COUNCIL,
     a/k/a “Stacks,”
     a/k/a “Y-O,”
     a/k/a “0,”
     a/k/a “Snow”;
BRIAN PHELPS,
     a/k/a “B-Money,”
     a/k/a “B”;
GARY AUSMORE,
     a/k/a “G”;
DAVIAS TAYLOR,
     a/k/a “Vicey,”
     a/k/a “Mitch”;
ALONZO LEARY,
     a/k/a “Buck,”
     a/k/a “J-Buck”;
MAJOR ANDERSON,
     a/k/a “Maj”;
WAYNE K. BUSH;
TACQUES HALL,
     a/k/a “Buddha”;
KAHLIL HAMPTON,
     a/k/a “Ruger”;
BRANDON COUNCIL,
     a/k/a “BH”;
SHAQUEL ROCK,
     a/k/a “Shaq”;
  Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 2 of 64 PageID: 2



DENNIS CHESTON, JR.,
     a/k/a “Beans”;
DONTE ELLIS,
     a/k/a “Shalant”;
TIMOTHY WIMBUSH,
     a/k/a “Young Money”;
TAQUAN WILLIAMS;
JUBRI WEST;
MALIK BINGHAM,
     a/k/a “fresh”;
DEAVON WARNER,
     a/k/a “Tug”;
JAQUAN WADE;
QUIANA WELCH,
     a/k/a “KIKI”;
KALEIB COX,
     a/k/a “Lito”;
VARLEE KOON; and
LATRICE WHARTON

      I, Rachel Kolvek, being duly sworn, state that the following is true and
correct to the best of my knowledge and belief. On or about the dates set forth
in Attachment A to this complaint, in the District of New Jersey and elsewhere:
                             SEE AYFACHMENT A

      I further state that I am a Special Agent with the federal Bureau of
Investigation, and that this complaint is based on the following facts:

                             SEE A’ITACHMENT B

continued on the attached pages and made a part hereof.


                                             ,(W AU-F
                                            RACHEL KOLVEK
                                            SPECIAL AGENT
                                            FEDERAL BUREAU Of INVESTIGATION


SwoRN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE
OCTOBER 24, 2018
TRENTON, NEW JERSEY



HON. OUG SE.ARPERT
UNITE STAT S MAGISTRATE JUDGE

                                        2
  Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 3 of 64 PageID: 3



                                ATTACHMENT A

                                   Count One
                                  (Conspiracy)

      From at least in or around October 2017 to in or around October 2018,
in Mercer County, in the District of New Jersey and elsewhere, the defendants,

                    JATUR TAYLOR, a/k/a “Jak”;
               JEROME ROBERTS, a/k/a “Righteous,”
          DAVID ANTONIO, a/k/a “Papi,” a/k/a “Victor Arias,”
                a/k/a “Pop,” a/k/a “Santiago Ramirez”;
   OMAR COUNCIL, a/k/a “Stacks,” a/k/a “Y-O”; a/k/a “0”; a/k/a “Snow”;
             BRIAN PHELPS, a/k/a “B-Money,” a/k/a “B”;
                     GARY AUSMORE, a/k/a “G”;
            DAVIAS TAYLOR, a/k/a “Vicey,” a/k/a “Mitch”;
            ALONZO LEARY, a/k/a “Buck,” a/k/a “J-Buck”;
                  MAJOR ANDERSON, a/k/a “Maj”;
                          WAYNE K. BUSH;
                  TACQUES HALL, a/k/a “Buddha”;
                  KAHLIL HAMPTON, a/k/a “Ruger”;
                  BRANDON COUNCIL, a/k/a “BH”;
                   MALIK BINGHAM, a/k/a “fresh”;
                   SHAQUEL ROCK, a/k/a “Shaq”;
                DENNIS CHESTON, JR., a/k/a “Beans”;
                   DONTE ELLIS, a/k/a “Shalant”;
             TIMOTHY WIMBUSH, a/k/a “Young Money”;
                         TAQUAN WILLIAMS;
   •
                       .     JUBRI WEST;
                   DEAVON WARNER, a/k/a “Tug”;
                           JAQUAN WADE;
                    QUIANA WELCH, a/k/a “KiKi”;
                      KALEIB COX, a/k/a “Lito”;
                         VARLEE KOON; and
                         LATRICE WHARTON,

did knowingly and intentionally conspire with each other and others known
and unknown to distribute and possess with intent to distribute one kilogram
or more of a mixture and substance containing a detectable amount of heroin,
a Schedule I controlled substance, contrary to Title 21, United States Code,
Sections 841(a)(1) and (b)(1)(A).

       In violation of Title 21, United States Code, Section 846.




                                         3
  Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 4 of 64 PageID: 4



                                  Count Two
     (Possession of a Firearm in furtherance of a Drug-Trafficking Crime)

     from in or around August 2018 to in or around October 2018, in
Mercer County, in the District of New Jersey, and elsewhere, the defendants,

                       JAKIR TAYLOR, a/k/a “Jak”;
                 TIMOTHY WIMBUSH, a/k/a “Young Money”;
                           TAQUAN WILLIAMS;
                            JUBRI WEST; and
                   DENNIS CHESTON, JR., a/k/a “Beans,”

in furtherance of a drug-trafficking crime for which they may be prosecuted in
a court of the United States, namely, conspiracy to distribute and possess with
intent to distribute heroin, as charged in Count One of this criminal complaint,
did knowingly and intentionally possess one or more firearms, including but
not limited to: (i) a .223 caliber semi-automatic assault rifle bearing no
apparent serial number or markings as to manufacturer; (ii) a Glock 30
.45 caliber semi-automatic firearm, bearing serial number GBE23O;
(iii) a Smith & Wesson .40 caliber semi-automatic firearm, model SD4VE,
bearing serial number fZf7667; (iv) a Glock 19 semi-automatic firearm,
bearing serial number FDF 181; and (v) a nine-millimeter Smith & Wesson
semi-automatic firearm, model SD9VE, bearing serial number HfA8598.

      In violation of Title 18, United States Code, Sections 924(c)(1)(A) and 2.




                                         4
  Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 5 of 64 PageID: 5



                                Count Three
           (Unlawful Possession of a firearm By a Convicted felon)

     On or about September 6, 2018, in Mercer County, in the District of
New Jersey, and elsewhere, the defendants,

              TIMOTHY WIMBUSH, a/k/a “Young Money,” and
                         TAQUAN WILLIAMS,

each having been convicted in the Superior Court of New Jersey,
Mercer County, of a crime punishable by a term of imprisonment exceeding one
year, did knowingly possess in and affecting commerce, firearms, namely,
(i) a .223 caliber semi-automatic assault rifle bearing no apparent serial
number or markings as to manufacturer; (ii) a Glock 30 .45 caliber semi
automatic firearm, bearing serial number GBE23O; (iii) a Smith & Wesson .40
caliber semi-automatic firearm, model SD4VE, bearing serial number fZF7667;
and (iv) a Glock 19 semi-automatic firearm, bearing serial number fDfl8l.

     In violation of Title 18, United States Code, Sections 922(g)(1) and 2.




                                       5
  Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 6 of 64 PageID: 6



                                 Count four
           (Unlawful Possession of a firearm By a Convicted felon)

     On or about September 8, 2018, in Mercer County, in the District of
New Jersey, and elsewhere, the defendant,

                    DENNIS CHESTON, JR., a/k/a “Beans,”

having been convicted in the Superior Court of New Jersey, Mercer County, of a
crime punishable by a term of imprisonment exceeding one year, did knowingly
possess in and affecting commerce, a firearm, namely, a nine-millimeter
Smith & Wesson semi-automatic firearm, model SD9VE, bearing serial number
HfA8598.

      In violation of Title 18, United States Code, Section 922(g)(1).




                                         6
     Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 7 of 64 PageID: 7



                                 ATT’ACHMENT B

      I, Rachel Kolvek, am a Special Agent with the federal Bureau of
Investigation (“FBI”) and have been so employed since 2001. I have been
involved personally in the investigation of this matter. The information
contained in this complaint is based on my personal knowledge and on
information obtained from other sources, including: (i) statements made or
reported by various witnesses with knowledge of relevant facts; (ii) my review of
documents and evidence obtained through court orders, subpoenas, and other
sources; (iii) assistance provided to law enforcement by multiple confidential
sources of information deemed credible and reliable; and (iv) my review of wire
and electronic communications intercepted pursuant to court-authorized
wiretaps. Because this complaint is submitted for the limited purpose of
establishing probable cause, it does not include every fact that I have learned
during the course of the investigation. Where the contents of documents and
the actions, statements, and conversations of individuals are recounted herein,
they are recounted in sum and substance and in part, and the statements set
forth herein are based on preliminary summaries and quotations of those
communications.

I.      BACKGROUND

       1.    From at least as early as in or around October 2017 to the present,
the above-captioned defendants, and others known and unknown, combined,
conspired, and agreed to distribute and possess with intent to distribute
controlled substances, including at least one kilogram of heroin, in and around
the City of Trenton, New Jersey, and beyond.

       2.    In furtherance of the drug-trafficking conspiracy, the co
conspirators agreed to obtain—and did obtain—significant quantities of heroin,
as well as cocaine, crack cocaine, prescription pills, and other controlled
substances, from multiple suppliers. Also in furtherance of the drug-
trafficking conspiracy, the co-conspirators agreed to distribute—and did
distribute—those narcotics, for profit, to other co-conspirators, various dealers,
sub-dealers, and end users in and around Trenton and elsewhere.

      3.     During and in furtherance of the drug-trafficking conspiracy,
several co-conspirators also possessed and shared firearms. Indeed, during
the investigation, law enforcement recovered at least five firearms that several
defendants possessed in furtherance of the drug-trafficking conspiracy—
including at least one semi-automatic assault rifle. Additionally,
communications intercepted pursuant to court-authorized wiretaps have
revealed that multiple co-conspirators possessed, shared, agreed to possess,
supplied, tried to supply, or actively sought to obtain firearms to be used in
furtherance of the drug-trafficking conspiracy.

                                         7
  Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 8 of 64 PageID: 8




       4.    Indeed, during the conspiracy, a dramatic increase in gun-related
violence occurred in and around the areas in which the drug-trafficking
conspiracy operated. The investigation is continuing, but based on evidence
obtained to date, law enforcement believes that a significant amount of the gun
violence during the conspiracy occurred as the result of an ongoing dispute
between individuals aligned with the above-captioned defendants and another
rival Trenton gang.

       5.    Although the conspiracy operated throughout Trenton and
surrounding municipalities, the conspiracy operated principally in several
locations in Trenton, including Martin Luther King, Jr. Boulevard (“MLK”),
Sanford Street (“Sanford”), Middle Rose Street (“Mid-Rose”), Southard Street
(“Southard”), Hoffman Avenue (“Hoffman”), and Coolidge Avenue (“Coolidge”),
as well as outside a local market located in or around Ewing, New Jersey.

      6.    At all times relevant to this complaint:

             a.      JAKIR TAYLOR, a/k/a “Jak,” was a principal member of the
drug-trafficking conspiracy who obtained significant quantities of heroin from
defendants JEROME ROBERTS and DAVID ANTONIO, and re-distributed that
heroin, for profit, to other members of the conspiracy, and various dealers,
sub-dealers, and end users. TAYLOR used at least two telephone facilities, one
ending in 6655 (the TAYLOR 6655 Facility”), and the other ending in 7717
(the “TAYLOR 7717 Facility”), to communicate in furtherance of the conspiracy.
As described herein, TAYLOR also possessed multiple firearms during and in
furtherance of the conspiracy.

              b.    JEROME ROBERTS, a/k/a “Righteous,” was a principal
member    of the drug-trafficking conspiracy who obtained large quantities of
heroin from multiple suppliers, including defendant DAVID ANTONIO, and
another heroin supplier in or around Newark, New Jersey. ROBERTS used at
least two telephone facilities, one ending in 8686 (the “ROBERTS 8686
facility”) and the other ending in 2557 (the “ROBERTS 2557 facility”), to
communicate in furtherance of the conspiracy.

             c.     DAVID ANTONIO, a/k/a “Papi,” a/k/a “Victor Arias,”
a/k/a “Pop,” a/k/a “Santiago Ramirez” (referred to hereafter as “PAPI”), was a
heroin supplier who, during and in furtherance of the conspiracy, supplied
significant quantities of heroin to TAYLOR and ROBERTS, as well as to
defendants DAVIAS TAYLOR and VARLEE KOON. PAPI used at least two
telephone facilities, one ending in 2384 (the “PAPI 2384 facility”) and the other
ending in 2190 (the “PAPI 2190 facility”), to communicate in furtherance of the
conspiracy.



                                        8
  Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 9 of 64 PageID: 9




            d.      OMAR COUNCIL, a/k/a “Stacks,” a/k/a “Y-O,” a/k/a “0,”
a/k/a “Snow,” was a principal member of the drug-trafficking conspiracy and
was an associate of TAYLOR, ROBERTS, and defendants BRIAN PHELPS,
GARY AUSMORE, ALONZO LEARY, BRANDON COUNCIL, DEAVON WARNER,
and others. During the conspiracy, COUNCIL regularly distributed, for profit,
controlled substances including heroin, powder cocaine, crack cocaine,
Percocet, oxycodone, hydrocodone, Xanax, and others in and around the
greater Trenton area. As described below, during the conspiracy, one co
conspirator noted, in sum and substance, that COUNCIL would need to
become the “MVP” of the drug-trafficking conspiracy following the arrest and
federal prosecution of co-conspirator BRIAN PHELPS. COUNCIL used a
telephone facility ending in 7893 (the “COUNCIL 7893 facility”) to
communicate in furtherance of the conspiracy.

              e.     BRIAN PHELPS, a/k/a “B-Money,” a/k/a “B,” was a
principal member of the drug-trafficking conspiracy and was an associate of
COUNCIL, defendants GARY AUSMORE, ALONZO LEARY, DEAVON WARNER,
and others. During and in furtherance of the conspiracy, PHELPS distributed,
for profit, quantities of heroin, crack cocaine, and other narcotics.
As described below, in or around January 2018, PHELPS was arrested and
charged in federal court in connection with PHELPS’s possession of a firearm,
and has been detained on that charge since his arrest. As noted in paragraph
5(d), above, during the conspiracy, one co-conspirator noted, in sum and
substance, that if PHELPS were to be imprisoned for a considerable period of
time, COUNCIL would need to step up and become “MYP” of the drug-
trafficking conspiracy in place of PHELPS.

             f.     GARY AUSMORE, a/k/a “G,” was a principal member of the
drug-trafficking conspiracy and was an associate of COUNCIL, TAYLOR,
PHELPS, defendant ALONZO LEARY, and others. During and in furtherance of
the conspiracy, AUSMORE agreed to distribute—and did distribute—heroin,
prescription pills, and other narcotics, for profit, in and around Trenton.
AUSMORE used a telephone facility that, during the conspiracy, was assigned
two different telephone numbers, one ending in 0699 (the “AUSMORE 0699
facility”) and the other ending in 1394 (the “AUSMORE 1394 facility”),
to communicate in furtherance of the conspiracy.

             g.     DAVIAS TAYLOR, a/k/a “Vicey,” a/k/a “Mitch” (hereafter
referred to as “VICEY”), was a member of the drug-trafficking conspiracy and
was an associate of TAYLOR, PAPI, defendants TACQUES HALL, KAHLIL
HAMPTON, SHAQUEL ROCK, and others. During the conspiracy, VICEY
obtained significant quantities of heroin from TAYLOR, PAPI, and others to re
distribute, for profit, to others in and around Trenton and elsewhere. VICEY
used a telephone facility ending in 7210 (the “VICEY 7210 Facility”) to
communicate in furtherance of the conspiracy.

                                       9
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 10 of 64 PageID: 10




              h.    ALONZO LEARY, a/k/a “Buck,” a/k/a “J-Buck,” was a
member of the drug-trafficking conspiracy and was an associate of COUNCIL,
AUSMORE, PHELPS, and others. LEARY distributed heroin and prescription
pills in coordination with COUNCIL and AUSMORE and in furtherance of the
conspiracy. LEARY used a telephone facility ending in 8155 (the “LEARY 8155
facility”) to communicate in furtherance of the conspiracy.

             i.     MAJOR ANDERSON, a/k/a “Maj,” was a member of the
drug-trafficking conspiracy and was an associate of TAYLOR, ROBERTS,
COUNCIL, AUSMORE, and others. During the conspiracy, ANDERSON
obtained numerous supplies of heroin from TAYLOR and others to re
distribute, for profit, to others in and around Trenton and elsewhere.
Defendant ANDERSON used at least three telephone facilities, one ending in
7419 (the “ANDERSON 7419 facility”), one ending in 8109 (the “ANDERSON
8109 facility”), and one ending in 0325 (the “ANDERSON 0325 facility”) to
communicate in furtherance of the conspiracy.

           j.    WAYNE K. BUSH, was a member of the drug-trafficking
conspiracy and was an associate of TAYLOR and others. During the
conspiracy, BUSH was incarcerated at Bayside State Prison in or around
Leesburg, New Jersey, and he participated in the conspiracy while incarcerated
there. BUSH agreed to engage in significant heroin trafficking with TAYLOR
upon BUSH’s release from prison.

              K.    TACQUES HALL, a/k/a “Buddha,” was a member of the
drug-trafficking conspiracy and was an associate of TAYLOR, VICEY, and
defendants KAHLIL HAMPTON and QUIANA WELCH, and others. During the
conspiracy, HALL obtained numerous supplies of heroin from TAYLOR and
others to re-distribute, for profit, to others in and around Trenton and
elsewhere. HALL used a telephone facility ending in 0762 (the “HALL 0762
facility”) to communicate in furtherance of the conspiracy.

             1.    KAHLIL HAMPTON, a/k/a “Ruger,” was a member of the
drug-trafficking conspiracy and was an associate of TAYLOR, HALL, and
others. During the conspiracy, HAMPTON obtained supplies of heroin from
TAYLOR and others to re-distribute, for profit, to others in and around Trenton
and elsewhere. HA1VIPTON used at least two telephone facilities, one ending in
9459 (the “HAMPTON 9459 facility”) and the other ending in 7110
(the “HAMPTON 7110 facility”) to communicate in furtherance of the
conspiracy.

             m.    BRANDON COUNCIL, a/k/a “BH,” was a member of the
drug-trafficking conspiracy and was an associate of OMAR COUNCIL,
AUSMORE, and others. BRANDON COUNCIL communicated regularly with
OMAR COUNCIL in furtherance of the conspiracy’s drug-trafficking activities.

                                       10
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 11 of 64 PageID: 11



BRANDON COUNCIL used a telephone facility ending in 7401 (the “BRANDON
COUNCIL 7401 Facility”) to communicate in furtherance of the conspiracy.

             n.    SHAQUEL ROCK, a/k/a “Shaq,” was a member of the drug-
trafficking conspiracy and was an associate of TAYLOR, HAMPTON, HALL,
VICEY, and others. During the conspiracy, ROCK obtained supplies of heroin
from TAYLOR and others to re-distribute, for profit, to others in and around
Trenton and elsewhere. ROCK used a telephone facility ending in 3260
(the “ROCK 3260 Facility”) to communicate in furtherance of the conspiracy.

             o.    DENNIS CHESTON, JR., a/k/a “Beans,” participated in the
drug-trafficking conspiracy and was a supplier of firearms to other members of
the conspiracy, including TAYLOR. In furtherance of the conspiracy,
CHESTON obtained supplies of heroin from TAYLOR to re-distribute, for profit,
to others in and around the State of North Carolina and elsewhere. As
described herein, CHESTON possessed multiple firearms during and in
furtherance of the drug-trafficking conspiracy, including for the purpose of
distributing firearms to other members of the conspiracy in exchange for
supplies of heroin. CHESTON used a telephone facility ending in 8737
(the “CHESTON 8737 Facility”) to communicate in furtherance of the
conspiracy. On or about August 30, 2004, CHESTON was convicted in the
Superior Court of New Jersey, Mercer County, of a felony offense, namely,
possession with intent to distribute a controlled dangerous substance within
500 feet of a school. Accordingly, federal law prohibited CHESTON from
possessing a firearm.

             p.    DONTE ELLIS, a/k/a “Shalant,” was a member of the drug-
trafficking conspiracy and was an associate of TAYLOR, ROBERTS, and others.
During the conspiracy, TAYLOR supplied ELLIS with significant quantities of
heroin for ELLIS to re-distribute, for profit, to others in and around Trenton.
As described below, in furtherance of the conspiracy, TAYLOR indicated his
intent to “unleash” ELLIS in a particular Trenton neighborhood following
ELLIS’s release from prison. ELLIS used a telephone facility ending in 6759
(the “ELLIS 6759 Facility”) to communicate in furtherance of the conspiracy.

             q.     TIMOTHY WIMBUSH, a/k/a “Young Money,” was a member
of the drug-trafficking conspiracy and was an associate of TAYLOR, HALL,
defendants TAQUAN WILLIAMS, JUBRI WEST, QUIANA WELCH (and was
WELCH’s brother), and others. During the conspiracy, WIMBUSH obtained
large quantities of heroin from TAYLOR and other co-conspirators, and on one
occasion, possessed in furtherance of the conspiracy a large quantity of
suspected heroin along with a semi-automatic assault rifle, three semi
automatic pistols, and dozens of rounds of ammunition. On or about July 6,
2012, WIMBUSH was convicted in the Superior Court of New Jersey,
Mercer County, of a felony offense, namely, manufacture/distribution of a


                                       11
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 12 of 64 PageID: 12



controlled dangerous substance (or possession with intent to do so).
Accordingly, federal law prohibited WIMBUSH from possessing a firearm.

            r.     TAQUAN WILLIAMS participated in the drug-trafficking
conspiracy and was an associate of WIMBUSH, HALL, defendant JUBRI WEST,
and others. As described herein, in furtherance of the conspiracy, WILLIAMS
possessed with WIMBUSH and WEST a large quantity of heroin along with a
semi-automatic assault rifle, three semi-automatic pistols, and dozens of
rounds of ammunition. On or about October 20, 2017, WILLIAMS was
convicted of a felony offense in the Superior Court of New Jersey,
Mercer County, namely, aggravated assault. Accordingly, federal law
prohibited WILLIAMS from possessing a firearm.

            s.    JUBRI WEST participated in the drug-trafficking conspiracy
and was an associate of defendants WIMBUSH, WILLIAMS, HALL, and others.
As described herein, in furtherance of the conspiracy, WEST possessed with
WIMBUSH and WILLIAMS a large quantity of heroin along with a semi
automatic assault rifle, three semi-automatic pistols, and dozens of rounds of
ammunition.

             t.    MALIK BINGHAM, a/k/a “fresh,” was a member of the drug-
trafficking conspiracy and was an associate of TAYLOR, COUNCIL, AUSMORE,
HALL, and others. During the conspiracy, TAYLOR supplied BINGHAM with
heroin for BINGHAM to re-distribute, for profit, to others in and around
Trenton and elsewhere. BINGHAM used a telephone facility ending in 9508
(the “BINGHAM 9508 facifity”) to communicate in furtherance of the
conspiracy.

             u.    .DEAVON WARNER, a/k/a “Tug,” was a member of the drug-
trafficking conspiracy arid was an associate of TAYLOR, COUNCIL, AUSMORE,
PHELPS, and others. During the conspiracy, WARNER distributed, for profit,
quantities of heroin and prescription pills. WARNER used a telephone facility
ending in 8604 (the “WARNER 8604 facility”) to communicate in furtherance of
the conspiracy.

              v.  JAQUAN WADE was a member of the drug-trafficking
conspiracy and was an associate of TAYLOR and others. During the
conspiracy, TAYLOR regularly supplied WADE with packages of heroin for
WADE to redistribute, for profit, to others in and around Trenton and
elsewhere. WADE used a telephone facility ending in 2928 (the ‘WADE 2928
Facility”) to communicate in furtherance of the conspiracy.

             w.    QUJANA WELCH, a/k/a “KIKi,” was a member of the drug-
trafficking conspiracy and was an associate of TAYLOR, WIMBUSH (and was
WIMBUSH’s sister), WILLIAMS, WEST, HALL, and others. During the
conspiracy, TAYLOR supplied WELCH with quantities of heroin for WELCH to
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 13 of 64 PageID: 13



re-distribute, for profit, to others in and around Trenton and elsewhere.
WELCH used a telephone facility ending in 8441 (the ‘WELCH 8441 facility”)
to communicate in furtherance of the conspiracy.

             x.    KALEIB COX, a/k/a “Lito” participated in the drug-
trafficking conspiracy and was an associate of TAYLOR, ROBERTS and others.
As described herein, during the conspiracy, COX was arrested shortly after
ROBERTS supplied COX with a large quantity of suspected heroin.

             y.   VARLEE KOON participated in the drug-trafficking
conspiracy  and was an associate of PAPI. As described herein, during the
conspiracy, KOON was arrested shortly after PAPI supplied KOON with a large
quantity of suspected heroin.

             z.   LATRICE WHARTON participated in the drug-trafficking
conspiracy and was an associate of TAYLOR. On at least one occasion,
WHARTON agreed to (and did) pick up a large supply of heroin from ROBERTS
on behalf of TAYLOR. WHARTON used a telephone facility ending in 5526
(the “WHARTON 5526 facility”) to communicate in furtherance of the
conspiracy.

       7.   Law enforcement’s investigation of the drug-trafficking conspiracy
included the use of court-authorized wiretaps, numerous controlled purchases
of heroin and other narcotics from multiple co-conspirators, consensually
recorded telephone calls and text messages, physical and video surveillance,
information provided by multiple confidential sources of information deemed
credible and reliable, and other investigative techniques. The investigation has
revealed the manner and means by which members of the conspiracy carried
out the organization’s unlawful drug-trafficking activities. Among other things,.
members of the conspiracy did the following in furtherance of the conspiracy’s
unlawful objectives:

            a.     obtained large quantities of heroin and other narcotics from
various sources, including from PAPI and another supplier located in or around
Newark, New Jersey;

             b.    distributed, for profit, large quantities of heroin and other
narcotics to other co-conspirators, various dealers, sub-dealers, and end users
in and around Trenton and the surrounding areas;

            c.     possessed numerous firearms and ammunition in
furtherance of their drug-trafficking activities; and

            d.   took affirmative steps to avoid detection by law enforcement,
including using multiple cellular telephone facilities with fictitious or no


                                       13
    Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 14 of 64 PageID: 14



subscriber information, using multiple vehicles to conduct their unlawful
activities, and conducting counter-surveillance of law enforcement.

II.     CONTROLLED PURCHASES

        8.   Multiple confidential sources of information assisted law
enforcement during this investigation, including by conducting controlled
purchases of heroin, crack cocaine, and prescription pills from defendants
TAYLOR, COUNCIL, and PHELPS, among others. The information and
assistance provided during the investigation by these confidential sources of
information has been corroborated through other evidence obtained during the
investigation, including court-authorized wiretaps, physical surveillance, and
consensually recorded calls and meetings.

        A.    Controlled Purchases from COUNCIL

      9.    Between in or around October 2017 and in or around June 2018,
law enforcement executed more than a dozen controlled purchases of various
controlled substances from COUNCIL. The narcotics purchased from
COUNCIL included suspected heroin, crack cocaine, oxycodone, Vicodin, and
Xanax. Two of these controlled purchases, which consensually were recorded
by a confidential source, are described in paragraphs 10 and 11, below.

       10.    In or around November 2017, a confidential source, acting at the
direction of law enforcement, communicated via telephone with COUNCIL
(who used the COUNCIL 7893 facility), and COUNCIL agreed to sell the
confidential source a quantity of heroin. Law enforcement established physical
surveillance at the agreed-upon location for the transaction. After the
confidential source arrived, law enforcement observed COUNCIL approach the
confidential source’s vehicle, hand the confidential source a package of
suspected heroin, and accept the agreed-upon purchase price of the heroin
from the confidential source. COUNCIL then departed the area. Thereafter,
the confidential source provided to law enforcement the single package of
heroin—referred to as a “brick”—that the confidential source purchased from
COUNCIL. The baggies comprising the brick bore an ink stamp that read
“Bad Bunny,” and contained a quantity of suspected heroin.’

1       A “brick” of heroin typically contains approximately 50 smaller, individually packaged
glassine envelopes or baggies containing heroin, which are bundled together in “bundles” of
approximately ten envelopes or baggies, which are then wrapped and taped to form a small
package, referred to as a brick. A brick typically contains a total of approximately one gram of
heroin. Bricks of heroin often are identified by an ink “stamp” on the individual baggies
containing the heroin. Heroin dealers and users often use these stamps to establish a brand or
marketing for the source of that heroin. Sales by different individuals of packages of heroin
bearing the same stamp indicate coordination amongst those individuals and a common source
of the same heroin supply.


                                               14
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 15 of 64 PageID: 15



       11.    In or around December 2017, a confidential source, acting at the
direction of law enforcement, communicated via telephone with COUNCIL
(who used the COUNCIL 7893 facility), and COUNCIL agreed to sell the
confidential source a brick of heroin and a quantity of crack cocaine. Law
enforcement established physical surveillance at the agreed-upon location for
the transaction. When the confidential source arrived at the location,
COUNCIL called the confidential source using the COUNCIL 7893 facility and
instructed the confidential source to proceed to an alternative location, which
the confidential source did. Once the confidential source arrived at the second
location, the confidential source got into COUNCIL’s vehicle and they executed
the transaction. Thereafter, the confidential source provided to law
enforcement the brick of heroin that the confidential source purchased from
COUNCIL, which contained baggies bearing various ink stamps, namely,
“Buddah,” “frank Lucas,” and “ASAP,” and contained a quantity of suspected
heroin. The confidential source also provided to law enforcement the quantity
of suspected crack cocaine that the confidential source purchased from
COUNCIL.

      B.    Controlled Purchases of Heroin From TAYLOR

      12.   Between in or around June 2018 and in or around
September 2018, law enforcement executed more than a dozen controlled
purchases of suspected heroin from TAYLOR. Two of these controlled
purchases, which consensually were recorded by a confidential source, are
described in paragraphs 13 and 14, below.

       13.    In or around July 2018, a confidential source, acting at the
direction of law enforcement, communicated via telephone with TAYLOR
(who used the TAYLOR 6655 facility), and TAYLOR agreed to sell the
confidential source a quantity of heroin. Law enforcement established
surveillance at the agreed-upon location for the transaction, and observed
TAYLOR walk up to the confidential source’s vehicle. TAYLOR handed the
confidential source through the window the agreed upon quantity of heroin,
and the confidential source handed TAYLOR the agreed-upon amount of
money. TAYLOR then walked away and the confidential source left the area in
his/her vehicle. Thereafter, the confidential source provided to law
enforcement the packages that the confidential source purchased from
TAYLOR, which bore an ink stamp that read “Black Panther,” and contained a
quantity of suspected heroin.

       14.    In or around August 2018, a confidential source, acting at the
direction of law enforcement, communicated via telephone with TAYLOR
(who used the TAYLOR 6655 facility), and TAYLOR agreed to sell the
confidential source a quantity of heroin. Law enforcement established
surveillance at the agreed-upon location for the transaction, and observed
TAYLOR walk up to the confidential source’s vehicle. TAYLOR handed the

                                       15
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 16 of 64 PageID: 16



confidential source through the window the agreed upon quantity of heroin,
and the confidential source handed TAYLOR the agreed-upon amount of
money. TAYLOR then walked away and the confidential source left the area in
his/her vehicle. Thereafter, the confidential source provided to law
enforcement the bricks that the confidential source purchased from TAYLOR,
which bore an ink stamp that read “Iron Man 2,” and contained a quantity of
suspected heroin.

      C.    Controlled Purchases From PHELPS

      15.   During the investigation, law enforcement executed at least two
controlled purchases of suspected heroin and crack cocaine from PHELPS.
These transactions, which were consensually recorded by a confidential source,
are described below in paragraphs 16 and 17, below.

       16.    In or around Jariuaiy 2018, a confidential source, acting at the
direction of law enforcement, communicated with PHELPS via telephone, and
PHELPS agreed to sell the confidential source a quantity of heroin. Law
enforcement established surveillance at the agreed-upon location for the
transaction, and observed PHELPS arrive in a vehicle at the agreed-upon time.
PHELPS got out of his car and got in the front passenger seat of the
confidential source’s vehicle. Thereafter, PHELPS and the confidential source
exchanged an agreed-upon amount of cash for an agreed-upon amount of
heroin. PHELPS then got out of the confidential source’s vehicle and got back
into his vehicle, and left the area. Thereafter, the confidential source provided
to law enforcement the packages that the confidential source purchased from
PHELPS, which contained a quantity of suspected heroin.

       17.     On another date in or about January 2018, a confidential source,
acting at the direction of law enforcement, communicated with PHELPS via
telephone, and PHELPS agreed to sell the confidential source quantities of
heroin and crack cocaine. Law enforcement established surveillance at the
agreed-upon location for the transaction, and observed PHELPS arrive in a
vehicle at the agreed-upon time. PHELPS got out of the front passenger’s seat
and got in the front passenger seat of the confidential source’s vehicle and
directed the confidential source to drive to another location. When they arrived
at that location, PHELPS got out of the vehicle, and returned a short time later,
whereupon PHELPS got back in the car. PHELPS and the confidential source
exchanged an agreed-upon amount of cash for an agreed-upon amount of
heroin. During the transaction, PHELPS told the confidential source to call
him (PHELPS) “B.” PHELPS then got out of the confidential source’s vehicle
and the confidential source left the area. Thereafter, the confidential source
provided to law enforcement the packages that the confidential source
purchased from PHELPS, which contained quantities of suspected heroin and
crack cocaine.


                                        16
    Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 17 of 64 PageID: 17



II.     WIREmPs

       18.  from in or around August 201$ to in or around October 2018, law
enforcement, acting pursuant to wiretap orders entered by the United States
District Court for the District of New Jersey, intercepted wire and electronic
communications over the following cellular telephone facilities, which TAYLOR,
COUNCIL, and AUSMOPE used in furtherance of the conspiracy:

            a.    from in or around August 2018 to in or around
October 2018, law enforcement intercepted telephone calls and text messages
over the TAYLOR 6655 facility, which TAYLOR used to communicate with his
co-conspirators and others in furtherance of the conspiracy.

            b.     In or around August 2018, law enforcement intercepted
telephone calls over the TAYLOR 7717 facility, which TAYLOR used to
communicate with his co-conspirators and others in furtherance of the
conspiracy.

            c.    From in or around August 2018 to in or around
October 2018, law enforcement intercepted telephone calls and text messages
over the COUNCIL 7893 facility, which COUNCIL used to communicate with
his co-conspirators and others in furtherance of the conspiracy.

            d.     In or around October 2018, law enforcement intercepted
telephone calls and text messages over the AUSMORE 1394 facility, which
AUSMORE used to communicate with his co-conspirators and others in
furtherance of the conspiracy.

      19.   The telephone calls and. text messages intercepted over these
telephone facilities further revealed the scope and details of the conspiracy’s
unlawful drug-trafficking activities, including the identities of several of its
narcotics suppliers and other co-conspirators. Summarized below are some of
the communications that law enforcement intercepted by, between, and
amongst the co-conspirators and others in furtherance of the conspiracy.2




2    Unless noted otherwise, all communications described in this complaint involving
COUNCIL occurred over the COUNCIL 7893 facility, and all communications involving
TAYLOR occurred over the TAYLOR 6655 Facility.

                                            17
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 18 of 64 PageID: 18



TAYLOR, ROBERTS, and PAPI

       20.   During the investigation, law enforcement intercepted numerous
communications over the TAYLOR 6655 Facility between and amongst
TAYLOR, ROBERTS, and PAPI that were in furtherance of the drug-trafficking
conspiracy. These communications revealed, among other things, that PAPI
supplied significant quantities of heroin to ROBERTS and TAYLOR on a regular
basis, and that ROBERTS and TAYLOR re-distributed those supplies of heroin
to others in and around Trenton and elsewhere. During and in furtherance of
the conspiracy, PAPI agreed to supply TAYLOR and ROBERTS with well more
than one kilogram of heroin.

       21.  The communications intercepted over the TAYLOR 6655 Facility
also revealed that, in furtherance of the conspiracy, TAYLOR agreed to supply,
and did supply, other co-conspirators, various dealers, sub-dealers, and end
users with the supplies of heroin that he obtained. The individuals to whom
TAYLOR supplied heroin include, but are not limited to, co-conspirators
COUNCIL, WIMBUSH, VICEY, ANDERSON, HALL, HAMPTON, CHESTON,
ELLIS, WARNER, WADE, WELCH, and others.

      22.   Summarized in paragraphs 23 through 38 below are
communications intercepted over the TAYLOR 6655 facility demonstrating
some of TAYLOR, ROBERTS, and PAPI’s acts in furtherance of the conspiracy.
Additional communications intercepted over the TAYLOR 6655 facility
demonstrating other co-conspirators’ roles in the conspiracy are summarized
elsewhere in this complaint.

       23.   On or about August 7, 2018, TAYLOR received an incoming call
from an unidentified male, who asked whether TAYLOR had “any other
narnes”—referring to the ink stamps on the bricks of heroin that TAYLOR had
supplied. The male stated that “my people trying to bring that Hellfire slit
back, they don’t want that”—referring to particular bricks bearing an ink
stamp that read “Hellfire.” TAYLOR responded, “I only got frank Lucas”—
referring to a different stamp, and TAYLOR advised the male to return the
“Hellfire” packages. Shortly thereafter, TAYLOR called the ROBERTS 8686
facility and spoke with ROBERTS. TAYLOR asked, “You don’t got any other
names besides the Hellfire?” ROBERTS said that he would call TAYLOR right
back. Thereafter, TAYLOR again called the ROBERTS 8686 Facility and spoke
with ROBERTS, who informed TAYLOR that he was trying to swap out the
“Hellfire.”

      24.   On or about August 8, 2018, TAYLOR and ROBERTS had multiple
telephone conversations, during which they discussed when “Pop”—Le., PAPI—
would be ready to provide additional supplies of heroin. TAYLOR and
ROBERTS also discussed how much money TAYLOR owed to ROBERTS for


                                       18
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 19 of 64 PageID: 19



heroin supplies that ROBERTS had obtained from PAPI and provided to
TAYLOR.

       25.    On or about August 9, 2018, TAYLOR had multiple telephone
conversations with both ROBERTS and PAPI regarding when a new supply of
heroin would be ready. Among other things, PAPI—who used the PAPI 2384
Facility—told TAYLOR that he was “a little backed up” due to multiple
customer orders. However, PAPI said, “right now I’m like about a hundred, but
I’m gonna try to get at least four or five together”—meaning that PAPI had
approximately 100 bricks of heroin ready at that time, but was trying to
prepare 400 or 500 bricks to distribute. In addition, PAPI told TAYLOR that he
had given ROBERTS a “little sample” of the heroin “so he could make sure he
could double check” that the supply was high quality. TAYLOR and ROBERTS
separately discussed when the supply from PAPI would be ready, and also
agreed that TAYLOR would give ROBERTS additional money for the supply.
In a later call, ROBERTS confirmed to TAYLOR that PAPI had given ROBERTS
a sample of heroin, and that ROBERTS had distributed those samples to
individuals on Perry Street in Trenton.

       26.    On or about August 10, 2018, TAYLOR had numerous telephone
conversations with PAPI (who used the PAPI 2384 facility), ROBERTS
(who used the ROBERTS 8686 facility), and others regarding a large supply of
heroin. The intercepted communications revealed that that PAPI supplied
heroin to ROBERTS, who in turn supplied TAYLOR with approximately
100 bricks of heroin bearing ink stamps that read “Obsession” and “Scarface.”
Indeed, law enforcement conducted physical surveillance and observed
ROBERTS and TAYLOR meet in person to conduct the transaction.3
During the series of communications intercepted on or about August 10, 2018,
PAPI. also told TAYLOR that he would have another 200 bricks of heroin ready
the following day.

      27.   The next day, on or about August 11, 2018, TAYLOR again had
multiple communications with PAPI, ROBERTS, and others regarding the
heroin that had been supplied the day before, as well as additional heroin that
PAPI would supply in the future. for example, in one telephone call between
TAYLOR and HALL, TAYLOR stated that “My Papi (Le., PAPI) ‘bout to give me
another hundred today, I got a hundred yesterday. Yeah, I’m trying to move
these shits and then spend some money with your peoples and see if he gonna
front me some more slit. I got some shit called ‘Obsession’ right now.”

      28.   In another call between TAYLOR and PAPI on or about August 11,
2018, PAPI informed TAYLOR that everything was “looking good,” and that

       Shortly after observing ROBERTS supply TAYLOR with heroin, officers separately
observed ROBERTS provide an additional supply of heroin to co-conspirator COX. That
transaction is described in paragraphs 188 through 192, below.

                                            19
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 20 of 64 PageID: 20



PAPI would be ready in a few hours with “further than two, closer to three”—
meaning more than 200 bricks but closer to 300 bricks. PAPI then advised
TAYLOR, in sum and substance, that PAPI would attempt to prepare for
TAYLOR at least 200 or 300 bricks of heroin every day. During the same
conversation, PAPI asked TAYLOR, “What you all needing, like exact, like what,
like a thousand?”—meaning 1,000 bricks of heroin. TAYLOR responded,
“Yeah.” The same day, TAYLOR and ROBERTS had a telephone conversation
during which they agreed, in sum and substance, that the heroin PAPI had
supplied was high quality and popular with customers.

      29.     The next day, on or about August 12, 2018, TAYLOR called the
PAPI 2384 Facility and spoke with PAPI. During the call, TAYLOR asked PAPI
about the particular stamps that PAPI had supplied: “What was the new
names you gave me, besides Obsession?” PAPI answered, “It was, urn, Scarface
and football or Super Bowl.” TAYLOR then said, “Right, right, that Obsession,
that shit fire though, you heard”—meaning high quality. TAYLOR continued,
stating that “as long as the other shit like that too it’s gonna be a smooth ride.
You gave bro tce., ROBERTS] like three, right?”—meaning 300 bricks. PAPI
answered, “Yeah.”

       30.    On or about August 14, 2018, TAYLOR called PAPI and discussed
upcoming supplies of heroin. Among other things, TAYLOR again stated that
he was “trying to bring the count up to one thousand”—meaning 1,000 bricks
of heroin. PAPI agreed, and responded, in sum and substance, that he was
trying to have 1,400 or 1,500 bricks of heroin to supply, and said that it would
be “better for me like that. One shot, boom.” In other words, TAYLOR and
PAPI discussed the preferability of larger deliveries of heroin—of at least 1,000
bricks of heroin and possibly as high as 1,500 bricks—rather than smaller
deliveries of 100 or 200 bricks that had to be made more frequently. TAYLOR
bragged, “I’ll be able to flood the streets.” TAYLOR also told PAPI that
“[tjhe recipe you have is good, that’s shit’s good.” PAPI responded, “I’m gonna
try to make it even better than that.” Two days later, on or about August 16,
2018, TAYLOR called the ROBERTS 8686 facility and spoke with ROBERTS.
Among other things, TAYLOR told ROBERTS that PAPI was trying to put
“the big load together.”

       31.   During the conspiracy, TAYLOR also asked PAPI to help him obtain
firearms for protection. Specifically, on or about August 15, 2018, TAYLOR
received a call from the PAPI 2384 Facility and spoke with PAPI. During the
conversation, TAYLOR and PAPI discussed how long it would take to put
together the large supply of heroin that they had previously discussed.
TAYLOR asked, “How long you think a thousand or 1400 gonna take you?”
PAPI responded, “To be honest, 1400, like five—five, six days,” and TAYLOR
said, “Airight.” TAYLOR then asked, in sum and substance, if PAPI could
obtain firearms for TAYLOR, which TAYLOR referred to as “situations.” PAPI
asked, “Oh yeah, the, the other shit?” TAYLOR said, “No, some protection.”

                                        20
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 21 of 64 PageID: 21



PAPI said, “Oh, protection,” and then said, “Yeah, I gotta, I gotta talk to my boy.
I got somebody for that. I gotta call him up.” TAYLOR explained, “Man, bitch
need that cause, you know, this shit’s, it’s getting real now, you know, a lot of
hate coming up and shit.” PAPI said that he would talk to his firearm contact
and would let TAYLOR know. TAYLOR said, “Alight, try to see what you can
round up for us, man. Cause this shit’s actually getting heavy out here, you
know?”

      32.    On or about August 17, 2018, TAYLOR had multiple
communications with both ROBERTS and PAPI, during which they discussed
the quality of the existing supplies of heroin, and the status of the next heroin
supply. During these communications, PAPI began asking TAYLOR and
ROBERTS for large amounts of money that PAPI said he needed to pay his own
suppliers. for example, PAPI (using the PAPI 2384 Facility) sent the following
text messages to TAYLOR:

 Sender            Recipient         Message

 PAPI              TAYLOR            Yoo i was talking to my peoples. And they
                                     told me that i have to give them atleast 12
                                     [Le., $12,000J for tomorry cuz i told them to
                                     hold me up till tomorrow. Cuz this i[sJ


 PAPI              TAYLOR            ti]s too little what i have. I want to see them
                                     with that so they can let me get the other
                                     stuf the dont want to give me that untill i see
                                     them with that p[lease]

 PAPI              TAYLOR            [p1 lease try to make it up for tomorrow so we
                                     can be good with more


      33.   On or about August 18, 2018, TAYLOR received a call from the
ROBERTS 8686 facility and spoke with ROBERTS. ROBERTS said that he
had been speaking with PAPI, and that PAPI was “gonna bring something
down,” but that PAPI needed $8,000 because PAPI’s “people don’t want to give
him what he want.    . cuz he always in the hole.” TAYLOR and ROBERTS
                         .



further discussed helping PAPI to repay a debt owed to PAPI’s suppliers, so that
PAPI then “can start getting the motherlode”—meaning a very large delivery of
heroin that PAPI, TAYLOR, and ROBERTS previously had discussed.

     34.    On or about August 18, 2018, based on, among other things, the
conversations described in paragraphs 32 and 33, above, and other
communications intercepted over the TAYLOR 6655 Facility, law enforcement


                                        21
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 22 of 64 PageID: 22



officers established physical surveillance of TAYLOR, ROBERTS, and PAPI in or
around Trenton, and in other locations outside of Trenton. Among other
things, officers observed TAYLOR and ROBERTS meet in Trenton. Thereafter,
officers observed ROBERTS meet PAPI at another location in Trenton, and
observed PAPI get in ROBERTS’s vehicle. While PAPI was still in the vehicle,
ROBERTS called TAYLOR and said that he was with PAPI, and that PAPI “got
130 right now, but he said he gonna try to make 400, gonna go up tonight, and
bring them back tomorrow.” Subsequent communications intercepted over the
TAYLOR 6655 Facility, in conjunction with law enforcement’s physical
surveillance, revealed that another individual, acting on TAYLOR’s behalf,
agreed to and did meet ROBERTS to pick up the supply of heroin.

       35.   On or about August 23, 2018, TAYLOR called the ROBERTS 2557
Facility and spoke with ROBERTS. TAYLOR said that he had just spoken to
PAPI, and that PAPI wanted “five, six”—meaning $5,000 or $6,000. ROBERTS
said, “I’m saying, [we] should pacify him with something.” TAYLOR said, “Yeah,
give him something, bitch, I’m telling you, bitch, that’s shit’s gotta be fire,
bitch stalling, bitch, that shit’s gotta be good, man. N***as talking about the
bitch got garbage now.” In other words, TAYLOR and ROBERTS discussed
giving PAPI some money to satisfy him, but that PAPI needed to give them high
quality heroin in the next supply. Later that day, TAYLOR called the ROBERTS
2557 facility and spoke with ROBERTS. During the conversation, TAYLOR
advised ROBERTS that “He [PAPIJ said tomorrow he going to have like 200”—
meaning 200 bricks of heroin—and that “it’s going to be a different name,”
meaning a new ink stamp.

      36.    On or about September 10, 2018, TAYLOR received a call from a
telephone number ending in 3311 and spoke for approximately 24 minutes
with an unidentified male. During the conversation, TAYLOR and the male
discussed, among other things, TAYLOR’s recent successes in drug trafficking.
The male congratulated TAYLOR, telling him that “You the talk of the town.”
TAYLOR bragged that he had acquired “eleven hundred packs,” and that he
was “trying to get that pushed to two thousand.” TAYLOR also stated that once
he had sold the entire 1,100 bricks, he would be “touching one hundred
thousand”—meaning that he would have made $100,000 selling heroin
obtained from PAPI. Moreover, TAYLOR stated, “I did all of this in two
months.”

       37.    On or about September 27, 2018, TAYLOR received an incoming
call from a male detained at the Mercer County Correctional Center. During
the conversation, TAYLOR and the male discussed firearms. TAYLOR told the
male that he had “a 50 round drum for a .40, two .40’s, a .38, and a tech”—
referring to firearms of varying caliber, and an extended magazine capable of
loading fifty rounds of ammunition. Consistent with that comment, during the
conspiracy, TAYLOR transmitted the following image from the TAYLOR 6655
facility to another individual, along with a message that read, “War ready”:

                                      22
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 23 of 64 PageID: 23




      38.   On or about October 7, 2018, TAYLOR received a call from a male
who, at that time, was living in a halfway house. TAYLOR and the male
discussed, in sum and substance and among other things, TAYLOR’s recent
successes in distributing heroin. The male asked TAYLOR, “What’s good with
you?”, and TAYLOR said that he was “running this shit up.” The male
responded, “I already know, already hearing good things. I said, Jak back, Jak
back out there on his shit, you heard?” TAYLOR bragged, “Yeah, bitch, I got
the town right now, bitch.”

COUNCIL

       39.   The investigation revealed that, in furtherance of the drug-
trafficking conspiracy, COUNCIL distributed narcotics on a daily basis to
others, for profit, in and around Trenton. Through the controlled purchases of
controlled substances described above and communications intercepted
pursuant to the court-authorized wiretap orders, the investigation revealed
that, during the conspiracy, COUNCIL agreed to distribute—and regularly did
distribute—heroin, powder cocaine, crack cocaine, oxycodone, Percocet,
Dilaudid (hydromorphone), morphine, Suboxone, Xanax, and other controlled
substances to others in and around Trenton and elsewhere.

      40.    During and in furtherance of the conspiracy, COUNCIL
communicated with TAYLOR, AUSMORE, PHELPS, LEARY, BINGHAM,
ROBERTS, BRANDON COUNCIL and others regarding the conspiracy’s
unlawful distribution of narcotics. Some of COUNCIL’s communications
revealing his unlawful narcotics trafficking and his participation in the
conspiracy are summarized in paragraphs 41 through 49, below.


                                       23
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 24 of 64 PageID: 24



      41.    On or about August 12, 2018, TAYLOR called the AUSMORE 1394
FACILITY and spoke with AUSMORE. TAYLOR asked AUSMORE to tell
“Y-O”—Le., COUNCIL—to “call my phone.” Shortly thereafter, COUNCIL
received an incoming call from the AUSMORE 1394 FACILITY and spoke with
AUSMORE. As TAYLOR had requested, during the conversation, AUSMORE
told COUNCIL to call “Jak,” Le., TAYLOR. Shortly thereafter, COUNCIL did so.
COUNCIL called TAYLOR and spoke briefly with TAYLOR During the call,
COUNCIL and TAYLOR agreed to meet in person at a plaza located in or
around Trenton.

      42.    The next day, on or about August 13, 2018, COUNCIL sent two
text messages to TAYLOR. The first text message read, “It’s ok one girl liked it
but one girl complained regular shit, what’s good tho.” The second text
message read, “I’m at school I’m hit you when it gets low.” In other words,
when COUNCIL and TAYLOR met the day before in the plaza, TAYLOR supplied
COUNCIL with a quantity of heroin. Through the text messages, COUNCIL
informed TAYLOR about the reviews that his (COUNCIL’s) heroin customers
gave with respect to that particular supply, and COUNCIL advised TAYLOR
that he would let TAYLOR know when he needed additional supplies of heroin.

      43.   On or about August 24, 2018, COUNCIL received an incoming call
from an unidentified male and discussed with the male the availability of
heroin. COUNCIL stated, in sum and substance, that he had a drug customer
that wanted heroin packages bearing “Iceberg” or “Joker’s Wild” stamps.
The male said that he might have those stamps, but that he also had packages
bearing a “Mars 24” stamp.”

       44.   On or about August 31, 2018, COUNCIL received an incoming call
from one of his female heroin customers. During the conversation, COUNCIL
and the female discussed various packages then being distributed. COUNCIL
asked the female about heroin packages she was obtaining, and the female
answered, “Audi,” and said it was a purple stamp. The female also said,
“Before it was ‘Audi,’ it was ‘frank Lucas’ and ‘AK-47,’ but, urn, the other stuff
that was ‘Carrie’ and then it was ‘Joe’ and all the same dope but it was a
different name.” COUNCIL asked the female if she “had the shit called
‘Cream’?”, and the female said that Cream was good, but the bags were “really
small.” COUNCIL then said that “the new batch came around,” and that he
was “about to get that and it’s gonna be real good.”

       45.   On or about September 12, 2018, COUNCIL received an incoming
call from the AUSMORE 1394 facility and spoke with AUSMORE. AUSMORE
informed COUNCIL that CHESTON had been arrested with one or more
firearms at the Trenton Train Station, an incident described in paragraphs
 162 through 171, below. During the conversation, AUSMORE indicated that
rumors had begun to spread that “Jak-o”—Le., TAYLOR—had set CHESTON


                                        24
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 25 of 64 PageID: 25



up. Referring to TAYLOR, COUNCIL asked, “Oh yeah, which one, ours?”
AUSMORE confirmed that he was speaking about “Jak,” i.e., TAYLOR.

       46.   On or about September 21, 2018, COUNCIL sent a text message to
TAYLOR that read, “Call fresh tLe., BINGHAM] 743-9508.” Two minutes
later, TAYLOR responded with a text message that read, “What happen.”
COUNCIL responded, “he wanted ya number.” Shortly thereafter, BINGHAM
called TAYLOR and told TAYLOR that “I had needed some, I needed like five
[bricks of heroin], but I had got it now, but I’m about to store you in, I’m gonna
hit you.” TAYLOR said, “Airight.”

      47.   On or about September 24, 2018, TAYLOR called and spoke with
COUNCIL.    At the outset of the conversation, COUNCIL warned TAYLOR, “Bitch
you seen that blue truck that was behind you earlier?”, referring to law
enforcement. TAYLOR said, “Yeah, that wasn’t them, though.” TAYLOR also
asked COUNCIL if COUNCIL had some “Percs,” referring to Percocet pills.
COUNCIL said, “I had some 15s, them shits gone.” COUNCIL then asked,
“What’s up with you, nef, the sitch-y-ation tsituationl, you got your hands on
something?”—referring to supplies of heroin. TAYLOR answered, “Like a hour,”
and COUNCIL said, “I’m probably gonna be at school, I’ll probably call you after
school then.”

       48.    Later during the conversation, TAYLOR also asked COUNCIL for
COUNCIL’s advice about one of TAYLOR’s “traps,” meaning a drug customer.
Specifically, TAYLOR said that “My trap just hit me, right.” TAYLOR then
summarized for COUNCIL his history with the customer: “He used to be
grabbing the 2, I had him at 170 for 2”—meaning that TAYLOR originally
charged the customer $170 per brick, if the customer bought two bricks of
heroin at. a time. TAYLOR then said, “Then I took him up to 5 for 145”—
meaning that TAYLOR decreased the price to $145 per brick, if the customer
purchased five bricks at a time. TAYLOR continued: “Then I took him to
10 for 135. Now he talking about can I buy 20 [bricks] for 2K.” COUNCIL said,
“Hmmm. Bitch, you know him?” TAYLOR answered, “Yeah. I been, I been
frontin’ him, like he buy 10, I front him 10. Like he be, he be talking about he
got the money that he owe me. But he be trying to buy 20, can I front him 20.”
TAYLOR continued, “But the front, the front, the front always be 150 a pack.”
COUNCIL responded with caution, advising TAYLOR, “But still, you ain’t
gotta—Listen, you give a n***a what they can handle. You ain’t gotta give em
bitch, I mean, you know. You, you gotta understand with that shit right there,
the risk, the risk is, is higher than the reward, you feel me? You know what I
mean, shit like that. If a n***a, let’s say if a n***a ran off or fucked some shit
up, you feel me? You takin’ way bigger loss, you feel me? That’s how I look at
it. You know what I mean? You keep dealin’ with a bitch with what they can
handle.” COUNCIL further explained, “That’s how I look at it, but everybody,
everybody moves different.”


                                        25
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 26 of 64 PageID: 26



      49.    On or about September 29, 2018, COUNCIL called and spoke with
TAYLOR. During the conversation, COUNCIL asked TAYLOR, in sum arid
substance, where TAYLOR was, because he (COUNCIL) “need[edJ a couple,”
meaning bricks of heroin, and TAYLOR agreed to sell the heroin to COUNCIL.
Shortly thereafter, COUNCIL sent a text message to TAYLOR that read, “Here.”
Approximately five minutes later, COUNCIL made an outgoing call from the
COUNCIL 7893 facility to a telephone number ending in 0471 and spoke to an
unidentified male. During the conversation, COUNCIL told the male that he
had “Empire Red,” and the male said that he would call COUNCIL back later.
About three hours later, the male called COUNCIL back, and asked, “What
stamp you got?” COUNCIL answered, “Empire, Empire red.” COUNCIL and
the male then agreed to conduct the transaction the following day. The
investigation revealed that at and around this time, TAYLOR was distributing—
and was discussing the availability of—heroin packages bearing a red ink
stamp that read, “Empire.”

PHELPS

      50.    The investigation revealed that PHELPS was a principal member of
the drug-trafficking conspiracy, and that he distributed heroin and crack
cocaine, among other controlled substances, in furtherance of the conspiracy.

        51.  On or about January 26, 2018, PHELPS was arrested by local law
enforcement at 1228 Ohio Avenue in or around Trenton on an outstanding
warrant. Based on contraband found in the residence, law enforcement
obtained a warrant to search the premises, and located a firearm in PHELPS’s
jacket. PHELPS subsequently confessed to law enforcement that the firearm
belonged to him, and he was charged with local firearms offenses. On or about
April 19, 2018, PHELPS was charged in federal court with possession of a
firearm after having been convicted of a felony offense. PHELPS has been
detained (first in local custody, subsequently in federal custody) since his
 arrest.

      52.    following his arrest, on or about february 4, 2018, PHELPS had
multiple telephone conversations from within the Mercer County Correctional
Center with, among others, COUNCIL, AUSMORE, LEARY, ANDERSON, and
PHELPS’s mother. During these conversations, PHELPS discussed, in sum and
substance and among other things, the circumstances of his arrest, and how
law enforcement knew PHELPS would be in the house at 1228 Ohio Avenue at
that particular time on or about January 26, 2018. These conversations also
shed additional light on PHELPS’s membership in the conspiracy and his
narcotics trafficking in furtherance of it. for example:




                                      26
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 27 of 64 PageID: 27



            a.    During one conversation with COUNCIL, PHELPS claimed
not to have engaged in narcotics trafficking out of 1228 Ohio Avenue, although
PHELPS did acknowledge that he “had two bags of motherfucking haze” at the
house—referring to narcotics—and officers “didn’t even find that.”

            5.    During a conversation with AUSMORE, PHELPS directed
AUSMORE to contact another individual and have that individual erase
everything “completely,” including photographs from PHELPS’s facebook
profile. AUSMORE also asked why PHELPS would not “give the phone to
somebody else”—meaning provide contacts for PHELPS’s narcotics customers—
to another co-conspirator. PHELPS answered, “Stinking breaths got it”—
meaning that law enforcement had seized the telephone with PHELPS’s drug
customers. PHELPS, however, claimed, in sum and substance, that nothing
was on the phone.

             c.    During a conversation with LEARY, PHELPS discussed the
“situation” on Sanford, and advised LEARY to “go ahead and shut the situation
down, too, Buck, because they Flaw enforcement] was asking about the
situation around there.” PHELPS further advised that LEARY and other co
conspirators “got to be easy out there cuz it’s deeper. They want us locked up.”

             d.    During a conversation with PHELPS’s mother, PHELPS’s
mother told PHELPS that law enforcement wanted him, “they don’t want
nobody else, because you the leader. They think you the leader out there.”
PHELPS claimed not to be a leader, but then also told his mother, in sum and
substance, that other individuals wanted “the house down there,” and that
“they gonna send them down there [toJ where I’m at, you know?”—meaning
that other individuals would seek to take over the location from which PHELPS
and his co-conspirators distributed narcotics. PHELPS’s mother asked,
“Who wanted the house?”—refening to the house at 1228 Ohio Avenue, where
PHELPS had been arrested. PHELPS corrected her, stating, “Yeah, I ain’t
talking about the house down there, I’m talking about the house on Sanford
Street”—Le., the location from which PHELPS principally stored and sold
narcotics. In response, PHELPS’s mother said that PHELPS ought to warn a
particular family member “to stay from over there”—meaning avoid Sanford.

      53.    In addition to the controlled purchases of narcotics from PHELPS
and the recorded jail calls described herein, intercepted communications over
the COUNCIL 7893 Facility also revealed PHELPS’s participation in the
conspiracy and his relationship with multiple co-conspirators. for example, on
or about August 25, 2018, COUNCIL received an incoming call from the LEARY
8155 Facility and spoke with LEARY. During the conversation, LEARY asked
COUNCIL to provide him some “bars,” referring to prescription pills.
Thereafter, LEARY said to COUNCIL, “Listen, man, if B-Money [i.e., PHELPSJ
go, you gotta step up, MVP.” In other words, LEARY told COUNCIL that if
PHELPS—the “MVP”—were to be incarcerated for an extended period of time,

                                       27
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 28 of 64 PageID: 28



COUNCIL would need to step into the role that PHELPS no longer could play in
the conspiracy. COUNCIL responded, “You know, I got it, bitch, I got a couple
traps, bitch, I got, I be having n***as for miles”—meaning that COUNCIL had
the wherewithal to step into the “MVP” role. LEARY continued, telling
COUNCIL, “My man, listen, B-Money [PHELPS] go, you the oldest, man you
gotta step up, MVP. If you ain’t do it, just move out the way, let me get the
reigns. Let me be MVP man, let me step up for the team. B-Money go, you in
charge.”

AUSMORE

       54.   The investigation revealed that AUSMORE was a principal member
of the drug-trafficking conspiracy, and that he distributed heroin, powder
cocaine, crack cocaine, and prescription pills during and in furtherance of the
conspiracy. Some of the communications intercepted during the investigation
revealing AUSMORE’s role in the conspiracy are described in paragraphs 55
through 63, below.

      55.    On or about August 13, 2018, TAYLOR obtained approximately
100 bricks of heroin from ROBERTS, which PAPI had supplied. As described in
paragraphs 196 through 202, below, co-conspirator WHARTON agreed to
(and did) pick up the heroin supply from ROBERTS and provide it to TAYLOR.
During the course of the communications between ROBERTS and TAYLOR and
TAYLOR and WHARTON coordinating the delivery, TAYLOR and AUSMORE
also had a number of conversations, during which AUSMORE (using the
AUSMORE 0699 Facility) warned TAYLOR about law enforcement conducting
surveillance of TAYLOR. AUSMORE also relayed his observations about the
surveillance of TAYLOR to COUNCIL. for example:

             a.     In one telephone call, AUSMORE told TAYLOR, “Yo bitch,
you know them police following you, right, they all on you, you heard?”
AUSMORE then described a gold car and a silver car following TAYLOR, and
identified a particular law enforcement officer whom AUSMORE knew drove
one of the vehicles. AUSMORE said, “They all on you, I’m talking ‘bout they
racin’ up there, nef.”

            b.    Approximately ten minutes later, AUSMORE and TAYLOR
had another telephone conversation, during which AUSMORE warned of
another black vehicle that he believed was law enforcement conducting
surveillance on TAYLOR AUSMORE advised TAYLOR, “Bitch, you got to put
that car up”—meaning that TAYLOR needed to stop using the vehicle in which
he was then using to conduct narcotics activities.

            c.    Approximately forty minutes thereafter, AUSMORE and
TAYLOR had another telephone conversation, during which they again
discussed law enforcement’s surveillance. AUSMORE recounted, in sum and
                                       28
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 29 of 64 PageID: 29



substance, how he had observed multiple officers conducting surveillance of
TAYLOR. TAYLOR expressed concern about the surveillance, and AUSMOI?E
said, “You got everybody, yo, that’s all a bitch be talkin’ about is you, you
heard me?” TAYLOR suggested that he was “about to chill for a month, two
months”—meaning decrease his drug-dealing activity out of a concern for law
enforcement. AUSMORE warned TAYLOR to “park that bitch and don’t drive it
no more.”

              d.   Later that evening, COUNCIL called the AUSMORE 1394
facility and spoke with AUSMORE. During the conversation, AUSMORE
recounted for COUNCIL, in sum and substance, that law enforcement had been
“following Jak around earlier” in “unmarked cars.” COUNCIL responded,
“Yeah, bitch, he better not call me.” During the same conversation, COUNCIL
also told AUSMORE that law enforcement recently had “knocked off Lito” with
“fifty bricks”—refening to COX’s arrest on or about August 10, 2018, as
described in paragraphs 188 through 192, below.

       56.   On or about August 24, 2018, COUNCIL called the Ausmore 0699
facility and spoke with AUSMORE. During the conversation, COUNCIL asked
AUSMORE, in sum and substance, to try to find someone who had available for
sale heroin packages bearing ink stamps that read, “Iceberg,” “Jokers Wild,”
and “Red Bull.” COUNCIL said that his customer told him that “the shit tis]
fire,” meaning high quality. AUSMORE said he did not know who had those
packages, but that he would “ask around.”

      57.   On or about August 27, 2018, COUNCIL received an incoming call
from an unidentified male seeking to obtain narcotics to re-distribute.
The male said that his customer was there already waiting, and COUNCIL said
that he would need at least fifteen minutes to obtain the narcotics to sell to the
individual. COUNCIL then suggested that the individual call AUSMORE.
The individual said that he did not know AUSMORE’s number because
AUSMORE “switch up number[s] so much.” COUNCIL then provided the
individual with the number to the AUSMORE 0699 facility, and the individual
said he was going to call AUSMORE.

        58.  On or about August 28, 2018, COUNCIL called the AUSMORE
0699 facility and spoke with AUSMORE. During the conversation, COUNCIL
and AUSMORE discussed the availability and pricing of particular prescription
pills that another supplier was selling. During the conversation, AUSMORE
and COUNCIL also discussed, in sum and substance, the availability of heroin.
COUNCIL said that he thought about contacting “Jak,” but then said,
in reference to TAYLOR, that “I don’t really wanna call him for no couple, he
probably feel like, bitch, he won’t even bust that”—meaning that TAYLOR
would not want to supply COUNCIL with a small number of bricks at that time.



                                        29
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 30 of 64 PageID: 30




      59.     On or about August 31, 2018, COUNCIL called the Ausmore 0699
Facility and spoke with AUSMORE. During the conversation, AUSMORE asked
COUNCIL, in sum and substance, if COUNCIL had cocaine. COUNCIL said
that he did not, but was “bout to try to make something happen.” AUSMORE
interrupted, and told COUNCIL that “my peoples got some.” AUSMORE also
said that the supply was “good shit.” AUSMORE told COUNCIL the price for
the cocaine, and COUNCIL said “let me call my peoples right quick”—referring
to COUNCIL’s cocaine customers. COUNCIL then asked AUSMORE to obtain
the supply for him: “Come on, bitch, bust me down, let me see you right quick.
I’m gonna get on BH [Le., BRANDON COUNCIL],” and AUSMORE said “Bitch
it’s fire,” meaning high quality. Immediately thereafter, COUNCIL called
BRANDON COUNCIL regarding the cocaine connection that AUSMORE had
obtained.

       60.   On or about September 17, 2018, TAYLOR received an incoming
call from the AUSMORE 1394 facility and spoke with AUSMORE. Among
other things, AUSMORE and TAYLOR discussed text messages that AUSMORE
had exchanged with another individual. In sum and substance, AUSMORE
conveyed his belief that the other individual was cooperating with law
enforcement. AUSMORE and TAYLOR discussed how the individual had asked
AUSMORE to “take the wheel,” meaning take over the individual’s heroin
distribution. TAYLOR suggested that the individual was “trying to line a bitch
up, all them packs.” AUSMORE responded, “That would have been an easy
couple of joints, that’s what I was thinking about”—meaning that AUSMORE
could have made easy money by dealing heroin with the individual, but
AUSMORE ultimately concluded that it was not worth the risk. AUSMORE
also complained that “next thing you know, little sales gonna start calling me.
I’m telling you, that’s how my shit was, one of my sales got knocked off.”
During the same conversation, AUSMORE and TAYLOR also discussed another
co-conspirator not named as a defendant herein. AUSMORE asked about that
individual, and TAYLOR answered, “I don’t know, I had him holding them
shits”—meaning bricks of heroin—and “I took them shits back, I cut him off.”

       61.   On or about October 6, 2018, AUSMORE made an outgoing call to
an unidentified male. During the conversation, AUSMORE told the male that
he (AUSMORE) had “some samples of some shit, that’s shit’s fire.” The male
then asked, “What, D?”, referring to heroin. AUSMORE answered, “Yeah.”
Thereafter, AUSMORE stated, “Yeah, bitch, I got a bun [bundle] or two so you
could, urn, so you could give your people.... They gonna love this shit
though. When you start movin’ around I’m a have it for you.” And the male
said, “Alright.”




                                       30
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 31 of 64 PageID: 31



      62. Later that day, AUSMORE exchanged the following text messages
with ANDERSON (using the ANDERSON $109 facility):

       Sender           Recipient            Message

AUSMORE           ANDERSON           Wat the names of that shit

ANDERSON          AUSMORE            Death-row red stamp lii bro

AUSMORE           ANDERSON           Ok I got somebody that mite need
                                     something

AUSMORE           ANDERSON           Like 20 mins

ANDERSON          AUSMORE            Sanford brobro

ANDERSON          AUSMORE            Just call me


Immediately after the text message exchange above, AUSMORE made an
outgoing call from the AUSMORE 1394 Facility to the ANDERSON 8109 facility
and spoke with ANDERSON. During the conversation, AUSMORE told
ANDERSON, “Yeah, I’ma hit you, I’m at the mall though”—meaning that
AUSMORE would contact ANDERSON when he wanted to pick up a supply of
heroin.

       63.    On or about October 10, 2018, TAYLOR received an incoming call
from the AUSMORE 1394 Facility and spoke with AUSMORE. AUSMORE
requested that TAYLOR send him a picture of particular bricks of heroin.
Specifically, AUSMORE said: “Send me that picture of them bricks with the
green wrapping on it. I’m trying to show these papis, tryin’ to say this the shit
I got.” TAYLOR agreed to do so and, thereafter, sent AUSMORE a photograph
of a large number of packages (consistent with bricks of heroin) wrapped in
green wrapping.

WCEY

       64.   Numerous communications intercepted over the TAYLOR 6655
facility revealed VICEY’s active participation in the drug-trafficking conspiracy.
Some of these communications are described in paragraphs 65 through 71,
below.

      65.  Between on or about August 17, 2018 and on or about August 18,
2018, TAYLOR and VICEY had multiple conversations, during which they
discussed when a new supply of heroin would arrive. In one conversation

                                        31
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 32 of 64 PageID: 32



(in which VICEY used the VICEY 7210 facility), TAYLOR told VICEY that PAPI
was “holding on to the bomb [Le., heroin] until I give, I gotta give him two more
racks,” meaning $2,000. VICEY asked, “Airight, you want me to give you
everything I got, how much I got?”, and TAYLOR responded, “Yeah.” TAYLOR
also said that he had approximately $1,400, and VICEY told TAYLOR that he
would give TAYLOR “the rest.”

       66.   In another telephone conversation on or about August 18, 2018,
TAYLOR said that he was “waiting on the shit”—referring to the heroin that
PAPI was supposed to supply. VICEY asked TAYLOR when “that shit [was]
going to land.” TAYLOR responded, “It was supposed to land yesterday, but he
[PAPI] wanted ten more thousand or some shit”—meaning $10,000. Moments
later, VICEY said, “Airight, I’m just chilling. Just call me whenever that shit
lands, I don’t care. Is that shit going to land early tonight or early—” TAYLOR
interrupted, “Probably like around two or three, no later than five.” VICEY
responded, “Airight, when it do land I’m going to try to bring some money to
you, that what I’m trying to do right now.” Later that evening, after PAPI
supplied TAYLOR with approximately 130 bricks of heroin, TAYLOR called the
VICEY 7210 facility, but VICEY did not answer.

      67.   On or about August 21, 2018, TAYLOR received an incoming call
from the VICEY 7210 facility and spoke with VICEY. VICEY said that he was
waiting on a “trap to come through,” and that he then would bring TAYLOR
money thereafter. VICEY also informed TAYLOR that the heroin packages with
a “McDonalds” stamp were not good, but that he would pick more up from
TAYLOR if that was all that TAYLOR had. TAYLOR instructed VICEY to bring
the money at that time.

      68.   On.or about September 2, 2018, TAYLOR received an incoming call
from the VICEY 7210 facility and spoke with VICEY. TAYLOR questioned
VICEY, in sum and substance, how VICEY was out of bricks already but only
had given TAYLOR $1,500. TAYLOR said that VICEY should have given him
$3,700, and instructed VICEY to call him when VICEY arrived in the area.

       69.   On or about September 7, 2018, during a telephone conversation
between TAYLOR and ROBERTS, TAYLOR informed ROBERTS that VICEY had
spoken directly to PAPI, and that PAPI tried to sell VICEY 150 bricks of heroin,
which ROBERTS and TAYLOR had previously returned to PAPI because they
believed it was of poor quality. ROBERTS stated, “Pop wiuin’, yo, he is too
thirsty [greedy], yo. I’m glad I gave that shit back so he don’t be asking bitch
for no money.” Shortly thereafter, TAYLOR received an incoming call from the
VICEY 7210 Facility and spoke with VICEY. VICEY asked if TAYLOR had said
anything to PAPI about “the 1 50”—refening to the 150 bricks of heroin that
PAPI had supplied. TAYLOR told VICEY that he had told ROBERTS. VICEY
then said, “Pop [Le., PAPIJ said not to say nothing, I told you because it’s you.
I told him you were guessing.” VICEY also said that he liked the heroin
                                        32
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 33 of 64 PageID: 33



supplies with “Golden State” stamps, and TAYLOR said, “I’m about to bring you
these five,” meaning five bricks. Two days later, on or about September 9,
2018, TAYLOR called the VICEY 7210 facility and spoke with VICEY, who
confirmed that PAPI had given him (VICEY) another 100 bricks of heroin
bearing a green ink stamp that read, “Monster.” VICEY also said that he had
not received any “complaints on that shit yet.”

       70.    On or about September 11, 2018, TAYLOR and ROBERTS had a
telephone conversation during which they discussed their belief that PAPI was
at that time supplying different groups in Trenton. TAYLOR stated, “That n***a
dealing with mad people now,” and ROBERTS agreed, saying, “He done burned
his own self, I ain’t gonna say shit.” ROBERTS also noted that he had spoken
to VICEY about PAPI: “I gave LVICEY] the motherfucking blueprint. I said,
listen Vice, from day one, get you some items, this shit don’t last forever.
You know I got old boy, this n***as shit high as hell. I’m trying to stay in tune
with him until that other thing comes [referring to a different supplier]. Pop on
some sneaky shit, word up. I ain’t gonna cross a motherfucker though. N***a
been good to a motherfucker, I ain’t gonna cross him.”

        71.    On or about September 21, 2018, TAYLOR received an incoming
 call from the ROBERTS 8686 facility and spoke with ROBERTS. During the
 conversation, TAYLOR and ROBERTS discussed, among other things,
 additional heroin that PAPI had agreed to supply, and that PAPI had requested
 additional money. Specifically, TAYLOR indicated that PAPI “told me to bring
 him another two,” meaning $2,000, and ROBERTS said that he had told PAPI
 “to have a hundred ready for you,” meaning 100 bricks of heroin. ROBERTS
 then suggested, in sum and substance, that TAYLOR apply pressure to PAPI to
 supply high-quality heroin as soon as possible. In doing so, ROBERTS referred
.to a supply of heroin that PAPI had provided to VICEY: “But don’t trust him.
 [Le., PAPIJ ‘cause that’s how he goin’, like he gonna feel like he wanna keep the
 hundo. Give him the money but you’re the one in a rush because the work,
 the other work that work that he gave Vice [Le., VICEYI, that shit is fire bro.”

LEARY

      72.   Communications intercepted over the COUNCIL 7893 facility
revealed LEARY’s membership and participation in the drug-trafficking
conspiracy. Some of these communications are described in paragraphs 73
through 77, below.

      73.   As described in paragraph 53, above, on or about August 25, 2018,
COUNCIL and LEARY had a telephone conversation in which LEARY asked
COUNCIL to provide some “bars,” meaning prescription pills. Specifically,
LEARY wanted COUNCIL to “front” 50 pills to LEARY to re-distribute.
Thereafter, LEARY said to COUNCIL, “Listen, man, if B-Money [i.e., PHELPS]
go, you gotta step up, MVP.” LEARY continued, telling COUNCIL, “My man,
                                        33
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 34 of 64 PageID: 34



listen, 3-Money [PHELPS] go, you the oldest, man you gotta step up, MYP.
If you ain’t do it, just move out the way, let me get the reigns. Let me be MVP
man, let me step up for the team. B-Money go, you in charge.”

       74.   During the same conversation, LEARY and COUNCIL discussed the
quality of prescription pills that were being distributed at that time.
for example, COUNCIL discussed certain green-colored pills that he had at
that time; COUNCIL explained that he was having difficulty selling them,
because his customers were saying “they ain’t right, man.” LEARY responded,
“[What are you] talking about, they still gonna buy ‘em.... Bitch is a criminal,
what the fuck you think, I’m a pharmacist?”

       75.    On or about September 4, 2018, COUNCIL received an incoming
call from the LEARY $155 facility and spoke with LEARY. During the
conversation, COUNCIL and LEARY discussed various issues related to the
conspiracy’s ongoing drug trafficking, including law enforcement’s arrest of
another co-conspirator, not named as a defendant herein, who had been
arrested in possession of heroin. COUNCIL and LEARY also discussed the
possibility of LEARY selling to COUNCIL bricks of heroin for “80 dollars just to
get it out of my hands.” COUNCIL responded, in sum and substance, “Bitch,
next time you get it, just let me know.”

       76.   On or about September 7, 2018, COUNCIL received an incoming
call from the LEARY 8155 facility and spoke with LEARY, at which time LEARY
told COUNCIL about a potential pill supply. Specifically, LEARY told
COUNCIL, “Somebody got 40 Dilaudid pills.” COUNCIL asked, “Which ones is
it?” LEARY then handed the telephone to a female not named as a defendant
herein. The female told COUNCIL that she was willing to sell the Dilaudid pills
to COUNCIL for $20 per pill, and that they were “strong as hell.” COUNCIL
agreed to obtain from the female a quantity of the pills.

       77.   On or about October 11, 2018, TAYLOR received an incoming call
from the COUNCIL 7893 Facility and spoke with COUNCIL. COUNCIL told
TAYLOR that “Buck [i.e., LEARY] said call him,” and that LEARY was “trying to
grab or something”—meaning obtain heroin. Shortly thereafter, TAYLOR
received an incoming call from the LEARY 8155 facility and spoke with LEARY.
During the conversation, LEARY asked TAYLOR, “Hey, yo, 0 [i.e., COUNCIL]
told you to call me, right?” TAYLOR said, “Yeah.” LEARY then said that he had
some individuals who wanted to “holla at” TAYLOR because TAYLOR “got some
fire.” In other words, LEARY wanted to introduce to TAYLOR individuals who
wanted to purchase heroin from TAYLOR. LEARY also asked about the
packages of heroin that TAYLOR had; TAYLOR said that he had “Death Row,”
“Cut Throat,” “Monster,” and “24-7,” and that the stamps on those packages
were red and purple in color. TAYLOR agreed to meet LEARY so that TAYLOR
could speak to the prospective purchasers himself.


                                        34
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 35 of 64 PageID: 35



ANDERSON

       78.   Numerous communications intercepted over the TAYLOR 6655
facility and the AUSMORE 1394 facility revealed ANDERSON’s membership
and participation in the drug-trafficking conspiracy. Some of these
communications are summarized in paragraphs 79 through 85, below.

       79.   On or about August 16, 2018, TAYLOR received an incoming call
from the ANDERSON 7419 facility and spoke with ANDERSON. During the
call, ANDERSON chastised TAYLOR for not answering the phone. TAYLOR
responded, “Bitch, I was asleep.” ANDERSON then said, “You can’t be sleepin.’
Listen, money don’t go to sleep, Jak.” TAYLOR responded, “Man, bitch, I’m
rich already,” and ANDERSON said, “You corny ass n***a, you gonna help me
get rich.” Thereafter, TAYLOR agreed to supply ANDERSON with seven bricks
of heroin.

      80.    On or about August 22, 2018, TAYLOR had multiple conversations
with ROBERTS, who used the ROBERTS 2557 facility, for example, during
one call, TAYLOR advised ROBERTS that he (TAYLOR) was waiting on “Maj”—
Le., ANDERSON—”for the last couple dollars for the old shit”—meaning that he
was waiting on ANDERSON to give TAYLOR the proceeds from the sales of
heroin packages, so that TAYLOR could give money to ROBERTS to give to PAPI
for additional supplies of heroin. During another call, ROBERT’S asked
TAYLOR if he (TAYLOR) had spoken to PAPI and TAYLOR said that he had not.
TAYLOR continued, stating that he was “waiting on this shit from Maj, man,
Maj talking about he was done, now I’m calling his phone, his phone off.”

      81.    On or about September 1, 2018, TAYLOR received an incoming call
from the ROBERTS 2557 facility and spoke with ROBERTS. During the
conversation, TAYLOR and ROBERTS discussed, among other things, obtaining
money to give to PAPI, as PAPI had been requesting. TAYLOR stated, “I’m
trying to round up all the money. He, Pop, he gotta be patient, man, like bitch,
like—” ROBERTS interjected, stating that PAPI “keep texting me, tell him I be
up top, we want go up there really quick or whatever. So, airight, um, he just
gonna have to wait and shit, ‘cause I got a couple dollars, but he, he gotta
wait.” TAYLOR then said, “Bitch, I still gotta grab from Maj, Vice, bitch, I got
mad people I gotta grab from.” In other words, TAYLOR explained to ROBERTS
that other co-conspirators, including ANDERSON, VICEY, and others, owed
TAYLOR money for prior supplies of heroin that TAYLOR had provided. Later
during the conversation, TAYLOR also said, “Like bitch, there’s mad people,
Maj [ANDERSON] should, Maj probably the only [one] who’s probably gonna be
done, bitch. I just gave VICEY 50 yesterday.”

      82.   On or about October 1, 2018, TAYLOR made an outgoing call to
the ANDERSON 8109 facility and spoke with ANDERSON. During the
conversation, ANDERSON asked TAYLOR, in sum and substance, to obtain

                                       35
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 36 of 64 PageID: 36



bricks of heroin bearing an ink stamp that read, “Milk.” TAYLOR and
ANDERSON discussed how many ANDERSON could “handle,” meaning how
many bricks ANDERSON could sell in two days. ANDERSON first said, “Give
me 30,” meaning bricks of heroin. TAYLOR responded, “You ain’t handle no
30 in two days”—meaning that TAYLOR did not think ANDERSON could
dispose of 30 bricks of heroin in two days. ANDERSON acknowledged as
much, and ultimately said, “Give me 20, give me 15, give me 15, I can do that
in two days.” TAYLOR agreed, and met ANDERSON to supply him with the
agreed-upon quantity of heroin.

       83.   Later that day, ANDERSON sent a text message from the
ANDERSON 8109 facility to the TAYLOR 6655 facility that read, “Yo was
only 12”—meaning only 12 bricks of heroin rather than the agreed-upon 15.
Thereafter, ANDERSON and TAYLOR had multiple telephone conversations to
discuss the issue. for example, in one conversation, ANDERSON said,
“I’m checking this shit, all of ‘em was in there. Listen, they’re taped, all of them
was in rows of four, they not in rows of five, Jak, and it was only three rows in
there, only twelve bricks, you have to gimme three extra bricks.” TAYLOR
disagreed: “Listen Maj, listen Maj.  .   .I counted them, I counted them right
                                             .




there, my n***a, I counted them, bitch, one, two, three, she, I gave her fifteen
packs bro, said there’s fifteen. I counted them, they was in rows of five, n***a,
they was in rows of five, bro. It was three rows, it was three rows, three rows of
five.” Shortly thereafter, TAYLOR sent a text message to the ANDERSON 8109
facility that read, “On my kids it was 15 uncle i wouldnt do u like that,”
meaning that TAYLOR would not intentionally give ANDERSON less than the
fifteen bricks upon which they had agreed.

       84.    On or about October 4, 2018, TAYLOR received an incoming call
from the ANDERSON 8109 facility and spoke with ANDERSON. During the
conversation, TAYLOR and ANDERSON discussed how much money
ANDERSON owed to TAYLOR for heroin that TAYLOR had supplied. Referring
to the three bricks of heroin discussed in paragraph 83, above, ANDERSON
also said, “I told you I’m going to give you 12 for the 15, I was gonna take the
loss of the three and give you a whole 12.” ANDERSON and TAYLOR then
discussed, in sum and substance, TAYLOR providing additional heroin to
ANDERSON once ANDERSON had paid TAYLOR for the earlier supply.
TAYLOR said, “When I get back I’ma put that other stuff together for you,” and
ANDERSON said, ‘That’s what I’m saying, just call me once you’re done I’ll
come right to you.”

      85.    On or about October 7, 2018, law enforcement observed TAYLOR
meet with ANDERSON on Sanford. Thereafter, TAYLOR had a telephone
conversation with another female, during which TAYLOR told the female that
he had to meet with someone that owed him money. Thereafter, TAYLOR
received a call from the ANDERSON 8109 facility and spoke with ANDERSON.
During the conversation, ANDERSON said that he thought he had given
                                                 36
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 37 of 64 PageID: 37



TAYLOR $700: “I had 800 on me, that’s what I’m say—860. I kept the 160,
that’s why when I counted it I was like, there, I gave him 25 twenties, I gave
you 25, I gave you 25 twenties, that’s 500. And then I counted the other 200
off.” TAYLOR re-counted the money, and told ANDERSON that he had only
received $580. ANDERSON then said, “Alright, cool, no problem, then, that
ain’t no problem,” and agreed to give TAYLOR the remainder at a later time.

BUSH

       86.   At all times during the conspiracy, BUSH was incarcerated at
Bayside State Prison, located in or around Leesburg, New Jersey. On or about
October 4, 2018, TAYLOR received an incoming call from BUSH, with whom he
spoke for approximately 16 minutes. During the conversation, BUSH agreed
with TAYLOR to engage in large-scale heroin distribution upon his release from
prison, and BUSH and TAYLOR discussed, in detail, specific aspects of their
future activities together. This call is described in paragraphs 87 through 92,
below.

       87.    During the call, TAYLOR told BUSH, in sum and substance, that
he had met a new supplier who had given him “two hundred dollars”—
in context, 200 bricks of heroin. BUSH told TAYLOR to “hold on to all them
shits, I got a few lined up, too.” BUSH also warned TAYLOR multiple times to
be “slow motion” and “be strong out there”—meaning to be careful and avoid
the suspicion of law enforcement. BUSH said that TAYLOR had to “be there”
when BUSH got home, and that he (BUSH) had been “lining things up”—
meaning making arrangements to engage in narcotics distribution upon his
release from prison. BUSH encouraged TAYLOR “to just hold on.” BUSH also
suggested that TAYLOR take a “vacation,” and warned TAYLOR not to wait to
get arrested to “pull out, regroup” rather than to “wait for something to happen
or some bullshit to happen.” TAYLOR agreed, and said he was about to
“get low anyway next week.”

      88.    During the call, TAYLOR also told BUSH about a particular
“young boy,” whom TAYLOR intended to “bring in” to the conspiracy. BUSH
warned TAYLOR not to “bring him in on the peoples”—meaning that TAYLOR
should not introduce the individual to TAYLOR’s drug suppliers. TAYLOR
agreed, stating, “Naw, hell no, I ain’t bringin’ him in like that, hell no.” BUSH
also warned, “Don’t trust nuttin.”

      89.   During the call, TAYLOR and BUSH also discussed the quality of
the heroin supplies that TAYLOR was obtaining, and the price for which he was
obtaining and re-distributing them. TAYLOR explained that he was “letting
them go for 100 dollars”—meaning he was selling heroin for $100 per brick.
TAYLOR continued, explaining said that “my peoples chargin’ me 75 cent,” and
that he was “letting them go for a dollar, 11 dollars.” In other words, TAYLOR
was paying $75 per brick to his supplier, and re-selling bricks of heroin for

                                        37
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 38 of 64 PageID: 38



$100 or $110. BUSH responded, “Aight, that sound like a plan.” TAYLOR also
explained to BUSH, in sum and substance, that he had met another supplier
who wanted to charge TAYLOR “85 cents”—meaning $85 per brick. Despite the
higher cost, TAYLOR said, that supplier’s “material is better” than TAYLOR’s
existing supplier. finally, TAYLOR explained that the new source had been
distributing heroin to many individuals in and around Trenton, but that
TAYLOR had told the supplier that he no longer needed to do so, because the
supplier had “hit the jackpot” by meeting TAYLOR.

      90.    During the call, BUSH also advised TAYLOR to install “boxes” in
the vehicles that TAYLOR uses to distribute narcotics—meaning trap
compartments used to secrete contraband. TAYLOR agreed, telling BUSH that
he was in the process of installing a trap in one of his vehicles, and that he was
planning on purchasing a van in which a trap also would be installed. BUSH
said that TAYLOR needed to get the van “trapped out” because when he (BUSH)
got home from prison, “things are going to get crazy.”

       91.    During the call, BUSH also asked who TAYLOR’s close associates
were. TAYLOR claimed to have a “small little circle” of associates, and that he
“let them do everything; I just collect.” BUSH advised TAYLOR to require his
associates to give TAYLOR “half on that”—meaning that TAYLOR should
require his associates to pay him half, up front, for supplies of heroin that
TAYLOR provided. This way, BUSH explained, TAYLOR would not have to bear
the entire risk if something went wrong with a particular supply. And, BUSH
advised, if an associate did not pull his weight, he would need to be “clipped”—
meaning that his supply of heroin would be cut off. That way, BUSH
explained, TAYLOR would build loyalty with his associates, and would decrease
the risk that his associates would abandon TAYLOR in the future. Specifically,
BUSH—referring to TAYLOR’s associates—said, “If you gonna be part of the
circle, bitch, everybody gotta build.” TAYLOR agreed, and said, ‘That’s real
shit, that’s real shit, though.” BUSH responded, “I know. I’m only gonna give
you the real shit, bro. I’m only gonna give you that shit. You know I got this
shit mastered, man.” TAYLOR also told BUSH, “You know I’m with you one
hunnit [hundred], bitch, I been with you one hunnit [hundred].”

      92.    At the end of the call, BUSH said, “I’m back, bitch, I’m here.”
BUSH again told TAYLOR that he needed to “hold on” until BUSH came home
from prison. BUSH said that TAYLOR needed to be “out there,” and that
TAYLOR needed to “just hold on”: “I just need you to hold on to them
peoples”—meaning drug suppliers. BUSH then said that “I got some other shit
lined up, just hold on. Just be out there. I don’t give a fuck if you got to put
something up and go get a job, bitch. Just be out there, n***a.” TAYLOR
agreed to do so.




                                        38
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 39 of 64 PageID: 39



WIMBUSH, WILLIAMS, WEST, and WELCH

       93.   On or about September 6, 2018, officers conducting surveillance in
and around Trenton observed a vehicle registered to WIMBUSH parked on the
street. Officers then observed an individual, later identified as WILLIAMS, exit
a nearby building carrying a plastic bag. WILLIAMS got in the front
passenger’s seat of the car, which then remained parked for about two
minutes.

        94.   Law enforcement conducted an investigatory stop of the vehicle
and its four occupants, WIMBUSH, WILLIAMS, WEST, and a juvenile
passenger. During a subsequent search of the vehicle, officers identified a
“trap” compartment designed for secreting contraband, and recovered, among
other things, (i) a .223 caliber semi-automatic assault rifle; (II) a Glock 30
.45 caliber semi-automatic firearm, bearing serial number GBE23O;
(iii) a Smith & Wesson .40 caliber semi-automatic firearm, model SD4VE,
bearing serial number fZf7667; (iv) a Glock 19 semi-automatic firearm,
bearing serial number fDf 181; (v) dozens of rounds of ammunition of various
caliber; and (vi) approximately 57 bricks of suspected heroin bearing ink
stamps that read, “Golden State,” “Kawasaki,” “Remi Martin,” and
“Capital One.” The investigation revealed, based on numerous
communications intercepted over the TAYLOR 6655 facility, that TAYLOR and
his co-conspirators distributed during the conspiracy heroin packages bearing
“Golden State,” “Kawasaki,” and “Capital One” ink stamps.

       95.   Following the seizure of the firearms and suspected heroin, law
enforcement intercepted a number of communications over the TAYLOR 6655
facility revealing, among other things: (i) that TAYLOR supplied some of the
suspected heroin found in the car; (ii) that he “fronted” WIMBUSH and
WIMBUSH’s associates heroin; and (iii) that TAYLOR, WELCH, and others were
aware of the assault rifle in the vehicle. Some of these intercepted
communications are described in paragraphs 96 through 102, below.

        96.   On or about September 6, 2018, TAYLOR called a telephone
number ending in 9688 and spoke to a female not named as a defendant
herein. During the conversation, TAYLOR asked the female, “You see how they
got Young Money [WIMBUSH] flipped on Hoffman?” TAYLOR went on, “Bitch,
it’s like somebody told or something, bitch, they had that car, they searching
that car for like an hour and a half, no exaggeration, yo, they been searching
that car.”

       97.   Shortly thereafter, TAYLOR called the WELCH 8441 facility and
spoke with WELCH. During the conversation, WELCH and TAYLOR discussed
the stop of WIMBUSH’s vehicle. TAYLOR said, “They didn’t find nothing,
though, right?” And WELCH answered, “They going to, they didn’t find—” and
TAYLOR interrupted, “Yeah, that’s what I’m sayin’, I was about to tell you,

                                       39
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 40 of 64 PageID: 40



bitch.” WELCH informed TAYLOR, “I’m mad as hell, though, I warina tell you
what’s in that, bitch, what’s in that car, there’s about four hand things”—
meaning firearms—and TAYLOR said, “Bitch, I already know.” WELCH then
said, “And there’s some packs in there, bitch, probably like, like 80 in there”—
meaning that there were also 80 bricks of heroin in the vehicle. TAYLOR asked
WELCH whose name the car was registered under, and WELCH said “it’s in my
brother’s name,” referring to WIMBUSH. Later during the conversation,
TAYLOR also said, “Bitch, that’s federal”—meaning that federal law
enforcement likely would take notice. WELCH also told TAYLOR, in sum and
substance, that she would continue to distribute narcotics, because “I still
gotta eat and stuff, I just gotta move smart”—meaning that she would need to
distribute narcotics carefully to avoid law enforcement’s attention. However,
WELCH continued, “I’m still gonna be doing shit, I’m telling you now”—
meaning distributing narcotics in furtherance of the conspiracy.

       98.   Thereafter, TAYLOR received a call from a telephone number
ending in 2970 and spoke to a male regarding the stop of WIMBUSH’s vehicle.
During the conversation, TAYLOR said to the male, ‘They didn’t find nothing in
the car, bitch, but they took it, bitch, you know they gonna search it when they
get there.”

       99.   Thereafter, TAYLOR received a call from the ROBERTS 2557
Facility and spoke with ROBERTS. During the conversation, TAYLOR told
ROBERTS, “Bitch, they just locked Young Money whole team up, just today,
bitch, they found five guns, bitch 80 bricks of dope, bitch.”

       100. The next day, on or about September 7, 2018, TAYLOR called the
WELCH 8441 facility and spoke with WELCH. During the conversation,
WELCH told TAYLOR, “They found, like, eight poles [gunsJ and like, 80 packs.”
TAYLOR responded, “They didn’t find that big bitch”—refethng to the assault
rifle. WELCH corrected him: “Yes they did, that was in there. But that’s what
I told him, I said, when you around with that”—referring to the assault rifle—
“you don’t need nothin’ else,” referring to additional handguns.

        101. The next day, on or about September 8, 2018, TAYLOR received a
call from a telephone number ending in 2970 and spoke with an unidentified
female, who then conferenced in an unidentified male via a three-way call.
During the conversation, TAYLOR told the male and female about the car stop
and firearms seizure, and the male asked, “What was in the car?” TAYLOR
responded, “I’m saying, the car, that shit had stash boxes in there and shit.
They found the stash boxes, you feel me, found eight, 75 packs, and eight
guns, A-R and like seven handguns.”

      102. As described in paragraph 36, above, on or about September 10,
2018, TAYLOR received a call from a telephone number ending in 3311, and
spoke for 24 minutes with an unidentified male. During the conversation, in

                                       40
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 41 of 64 PageID: 41



addition to discussing TAYLOR’s ongoing heroin distribution, TAYLOR and the
male discussed the firearms and heroin that had been seized from WIMBUSH’s
vehicle. During the conversation, TAYLOR told the male, “Yeah, a couple of
those bricks in there was mine. I was fronting all of them, they whole team.”
Later during the conversation, the male mentioned heroin packages bearing
“Capital One” stamps that were being sold at that time in Trenton, and
TAYLOR confirmed, in sum and substance, that he was the source of “all” of
the packages bearing Capital One stamps. As noted in paragraph 94, above,
some of the bricks of heroin seized from WIMBUSH’s vehicle bore “Capital One”
stamps.

       103. During the same conversation described in paragraphs 36 and
102, above, TAYLOR and the unidentified male also discussed WELCH’s
participation in the drug-trafficking conspiracy. TAYLOR told the male, “MM
got a phone,” meaning that WELCH had obtained multiple customers to whom
she could sell heroin. TAYLOR continued, telling the male, “She down 40
packs, she down 40 packs in two days”—meaning that WELCH regularly was
able to sell 40 bricks of heroin in two days. The male then asked TAYLOR,
“You talking about Young Money’s [WIMBUSH’sJ sister?” TAYLOR responded,
“Yeah,” and continued, stating, “I just be dumping them packs on her.”

       104. Indeed, also on or about September 10, 2018, TAYLOR and
WELCH had a telephone conversation during which TAYLOR told WELCH,
“Gucci, Obsession, and Grand Theft Auto,” referring to stamps on available
packages of heroin. WELCH then stated, “Grand Theft Auto and Gucci,”
referring to the particular packages of heroin that she wanted TAYLOR to
supply. TAYLOR said, “Airight,” and WELCH said, “I’m gonna call you when I
get back around there.” Later that day, TAYLOR and WELCH had another
telephone conversation during which TAYLOR told WELCH that he “got them
shits put up for you,” referring to the supply of heroin they had discussed
earlier. WELCH said that she would get them later.

HALL

       105. Numerous communications intercepted over the TAYLOR 6655
facility revealed HALL’s active participation in the drug-trafficking conspiracy.
Some of these communications are described in paragraphs 106 through 115,
below.

      106. On or about August 10, 2018, TAYLOR received an incoming call
from the HALL 0762 facility and spoke with HALL. During the conversation,
FTALL said that he was holding “a rack”—meaning $1,000. HALL told TAYLOR
about upcoming supplies of heroin which, HALL said, would be identified by
the ink stamps “Durango,” “Kawasaki,” and “Grandstand.” HALL and TAYLOR
then continued to discuss, in sum and substance, the quality and pricing of
various packages of heroin.



                                        41
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 42 of 64 PageID: 42




       107. On or about August 11, 2018, TAYLOR called the HALL 0762
facility and spoke with HALL. During the conversation, TAYLOR said that he
was “trying to move these shits”—referring to bricks of heroin. TAYLOR
continued, telling FTALL that “my Papi tLe., PAPIJ bout to give me another
hundred today, I got a hundred yesterday. Yeah, I’m trying to move these shits
and then, spend some money with your peoples and see if he gonna front me
some more shit. I got some shit called Obsession right now.” TAYLOR and
HALL then discussed the quality of the heroin, and TAYLOR stated that the
“Golden State” is better. Referring to the “Golden State” stamps, I-TALL said,
“I got 17 packs left of that shit.”

      108. On or about August 13, 2018, TAYLOR received a call from an co
conspirator not charged as a defendant herein. During the conversation, the
male asked TAYLOR about the “Golden State” heroin packages. Referring to
HALL, TAYLOR said that “Buddha got it.”

       109. On or about August 17, 2018, TAYLOR called the HALL 0762
facility and spoke with HALL. During the conversation, TAYLOR said, in sum
and substance, that he needed $3,000 as payment for prior heroin that had
been supplied to HALL. HALL told TAYLOR that “Young Money”—
i.e., WIMBUSH—was seeking to obtain heroin from HALL. TAYLOR told HALL
that PAPI had started “asking for mad bread out of nowhere,” and TAYLOR
expressed his belief that PAPI was “playing around with the money” that
TAYLOR was giving to PAPI. TAYLOR also indicated to HALL that the next
supply of heroin would bear the stamps “Uber” and “Capital One.” HALL asked
TAYLOR how long it would take to obtain “seven”—meaning 700 bricks.
TAYLOR said that it would be about ten days or two weeks.

       110. On or about August 30, 2018, TAYLOR received a call from the
HALL 0762 Facility and spoke with HALL. HALL said, “Hit me when you come
out so I can grab some, some of that shit”—referririg to bricks of heroin.
HALL also asked about the quality of that supply: “That’s the good ones
right?”, and TAYLOR answered, “Yeah.” HALL asked, “What’s the name of
them?” TAYLOR answered, “Uh, Empire and, uh, Empire and, fucking
Capital One.”

       111. On or about September 2, 2018, TAYLOR called the HALL 0762
Facility and spoke with HALL. During the conversation, HALL asked if TAYLOR
had “a lot of them shits”—meaning bricks of heroin. HALL ultimately asked
TAYLOR to supply him with twenty bricks of heroin, and TAYLOR agreed to do
so.

      112. On or about September 6, 2018, TAYLOR called the HAMPTON
7110 facility and spoke with HAMPTON. TAYLOR and HAMPTON discussed,
among other things, money that HALL owed to TAYLOR for heroin that TAYLOR

                                      42
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 43 of 64 PageID: 43



had supplied. Specifically, TAYLOR said that HALL owed him “$3,000 plus 20
bricks that I gave him.” TAYLOR also stated that HALL “fucked the money up”
by losing drug proceeds while gambling. Shortly thereafter, TAYLOR called the
HALL 0762 facility and spoke with HALL. During the conversation, HALL said,
“I need some shit”—referring to heroin. TAYLOR asked HALL, “How many you
going to give me,” and “How many you got left?” HALL answered, “Like 120”—
meaning 120 bricks of heroin. TAYLOR said, “Bitch, give me like forty of them
shits. Thirty to forty of them slits. What you got, Golden State?” HALL
answered, “Yeah.”

       113. On or about September 7, 2018, TAYLOR called the WELCH 8441
facility and spoke to WELCH. During the conversation, WELCH informed
TAYLOR that another individual had “whacked Buddha”—meaning that the
individual had absconded with heroin supplies from Buddha without paying for
them. WELCH stated, however, that “it wasn’t a lot, though.” TAYLOR asked,
“How much?” “I think it was fffteen”—meaning fifteen bricks of heroin.
TAYLOR stated that HALL “owe me 3,000 and 20”—meaning $3,000 and
20 bricks of heroin.

       114. Later that day, TAYLOR called the HALL 0762 facility and spoke
with HALL. HALL and TAYLOR discussed HALL returning a supply of fifteen
bricks of heroin that TAYLOR previously had supplied. TAYLOR agreed to take
back the bricks from HALL. Thereafter, TAYLOR and HALL discussed money
that TAYLOR believed HALL owed him. During the argument, HALL referred to
the individual who had left the state without paying for the heroin that HALL
had supplied. Specifically, HALL said that the individual had left town with
approximately 25 bricks of heroin, and that the individual had “ten Kawasaki
and fifteen of yours.” In another telephone call that day, TAYLOR and HALL
agreed that HALL would pay TAYLOR in money and heroin. Specifically, HALL
stated that he would pay TAYLOR “400 and five packs”—meaning $400 and five
bricks of heroin.

      115. On or about September 20, 2018, TAYLOR received a call from the
HALL 0762 facility and spoke with HALL. During the conversation, HALL
asked TAYLOR, “You still got some of them shits, right”—referring to bricks of
heroin. TAYLOR said that he did, and HALL said that he needed “fourteen,”
and would meet with TAYLOR shortly thereafter.

HAMPTON

    116. Communications over the TAYLOR 6655 facility revealed
HAMPTON’s membership and participation in the conspiracy. Some of these
communications are described in paragraphs 117 through 123, below.

      117. On or about August 10, 2018, TAYLOR received an incoming call
from the HAMPTON 9459 Facility and spoke with HAMPTON. During the call,

                                      43
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 44 of 64 PageID: 44



TAYLOR said, “I’m waiting for old boy, that shit about to land”—referring to a
supply of heroin. TAYLOR said, “I don’t want to be on the highway with that
shit, sitting with that shit”

       118. Later that day, TAYLOR called the HAMPTON 9459 facility and
again spoke with HAMPTON. During the conversation, HAMPTON said that he
kept his “stash” with his “girl,” but that he needed to move it, and that he
mostly kept supplies for “hand-to-hands” at that particular location—meaning
small-quantity narcotics transactions. TAYLOR responded that the “other girl”
was going to “line you up”—meaning set HAMPTON up or steal from him.
TAYLOR then referenced another stash location at which HAMPTON kept a
larger supply of heroin with another female. With respect to “the other girl,”
TAYLOR said that “she could have taken the 140 packs”—meaning 140 bricks
of heroin. HA1VIPTON said, “I would have killed that bitch,” and TAYLOR
responded, That’s what you would have had to do, then.

       119. On or about August 11, 2018, TAYLOR called the HAMPTON 9459
facility and spoke with HAMPTON. During the conversation, HAMPTON asked
TAYLOR, “What the name you got?” TAYLOR responded, “Obsession and
Golden State”—referring to the ink stamps on the packages of heroin that
TAYLOR had at that time. HAMPTON responded that he wanted “five or ten of
Golden State.” Shortly thereafter, TAYLOR called the HAMPTON 9459 facility
and informed HAMPTON that he no longer had any heroin with the “Golden
State” stamp. HAMPTON asked what the name of the other stamp was, and
TAYLOR responded, “Obsession.”

       120. On or about August 13, 2018, TAYLOR received an incoming call
from the HAMPTON 9459 facility and spoke with HAMPTON. HAMPTON asked
where TAYLOR was, and said that he wanted to purchase ten bricks of heroin
from TAYLOR. TAYLOR told HAMPTON where he was, and HAMPTON said that
he would “be coming around.” Later that day, TAYLOR called the HAMPTON
9459 facility and again spoke with HAMPTON. During the conversation,
HAMPTON asked, “What’s the name of the new, the one I just got, that green
one?” TAYLOR responded, “No I got Versace now.” HAMPTON responded,
‘That’s the green one? I’m talking about the one you just gave me.” TAYLOR
then said, “Oh, no, that’s called Obsession.”

       121. On or about August 18, 2018, TAYLOR received an incoming call
from one of his heroin customers, who asked about packages of heroin bearing
several different stamps, including “frank Lucas,” “Golden State,” and “Black
Panther.” TAYLOR told the customer, “the frank Lucas blue stamp, that’s
over, that was my shit.” Thereafter, in another communication, TAYLOR
agreed to sell the customer heroin bearing a blue “Blank Panther stamp.”
Approximately four minutes later, TAYLOR called the HAMPTON 9459 facility
and asked HAMPTON where he was, because TAYLOR needed to “come get a
pack of the blue ‘Black Panther.” Thereafter, TAYLOR sent a text message to

                                       44
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 45 of 64 PageID: 45



the HAMPTON 9459 facility that read, “Wya [where you at] my trap bout to be
here.” TAYLOR and HAMPTON then exchanged a series of text messages and
telephone calls, during which HAMPTON agreed to sell, on TAYLOR’s behalf,
the “Black Panther” heroin packages to TAYLOR’s customer, as well as a
quantity of crack cocaine.

       122. On or about August 22, 2018, TAYLOR received an incoming call
from the HAMPTON 9459 facility and spoke with HAMPTON. HAMPTON
asked, “What’s the name of that shit?” TAYLOR responded, “Uber” and
“McDonalds”—referring to the stamps on the heroin packages that he had
available. HAMPTON asked for TAYLOR to “put five and five together” for
him—meaning five bricks of each stamp, and TAYLOR agreed.

       123. On or about August 30, 2018, TAYLOR had a telephone
conversation with CHESTON in which CHESTON agreed to supply TAYLOR
with one or more firearms. (That conversation is described in paragraph 165,
below.) Approximately 3½ hours later, TAYLOR received an incoming call from
the HAMPTON 9459 facility and spoke with HAMPTON. During the
conversation, TAYLOR told HAMPTON that the “situations”—refethng to the
firearms to be supplied by CHESTON—were “on their way.” HAMPTON replied,
“Oh yeah, them poles tfirearms]? Oh, that’s love.”

BRANDON COUNCIL

       124. Communications intercepted over the COUNCIL 7893 facility
revealed BRANDON COUNCIL’s membership and participation in the
conspiracy. Some of these communications are described in paragraphs 125
through 130, below.

       125. As described in paragraph 59, above, on or about August 31, 2018,
OMAR COUNCIL and AUSMORE had a telephone conversation in which
AUSMORE informed COUNCIL of an available cocaine supply. Immediately
after that call, COUNCIL called the BRANDON COUNCIL 7401 facility and
spoke with BRANDON COUNCIL. During the conversation, OMAR COUNCIL
informed BRANDON COUNCIL of the cocaine supply and offered cocaine to
BRAJ’JDON COUNCIL. Thereafter, OMAR COUNCIL and BRANDON COUNCIL
agreed to meet.

       126. On or about September 4, 2018, OMAR COUNCIL received an
incoming call from the BRANDON COUNCIL 7401 Facility and spoke with
BRANDON COUNCIL. During the conversation, OMAR COUNCIL and
BRANDON COUNCIL discussed, among other things, being careful to avoid law
enforcement. OMAR COUNCIL advised BRANDON COUNCIL, ‘There’s so much
shit goin’ on, man, but you know, man. Just like I said, you know how to
move, you feel me? No lacking, that’s all, and no time. That means you gotta


                                     45
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 46 of 64 PageID: 46



get you a cleaner car. Something you ain’t got to worry about getting pulled
over in, and all tight and shit.”

       127. On or about September 22, 2018, OMAR COUNCIL received an
incoming call from the BRANDON COUNCIL 7401 facility and spoke with
BRANDON COUNCIL. OMAR COUNCIL asked, “You ever get your hands on
that other thing you used to have?” BRANDON COUNCIL asked, “Hard,
[unintelligible]?” OMAR COUNCIL responded, “Soft,” meaning powder cocaine.
BRANDON COUNCIL then said, “Yeah, but I’m cooking that stuff’—meaning
converting the powder cocaine into crack cocaine. OMAR COUNCIL then said,
“Bitch I need that shit. You got something now?” BRANDON COUNCIL said,
“I got hard,” meaning crack cocaine. OMAR COUNCIL then said, “Nah, I don’t
need none of that. Bitch, I don’t play with that. I’m probably gonna need a
couple from you anyway. I was just about to hit you, where you at?”
BRANDON COUNCIL then said, “What you need, some bricks, some packs?”—
referring to heroin. OMAR COUNCIL responded, “Yeah, I need a couple of
them, got the dude coming,” and told BRANDON COUNCIL to meet him later.

       128. The next day, on or about September 23, 2018, OMAR COUNCIL
called the BRANDON COUNCIL 7401 facility and spoke with BRANDON
COUNCIL. During the conversation, COUNCIL said, “I might need a couple,
where you at?” BRANDON COUNCIL responded, “What you talking about,
D?”—meaning heroin. OMAR COUNCIL confirmed that he was seeking to
obtain heroin from BRANDON COUNCIL. The following day, on or about
September 24, 2018, OMAR COUNCIL again called the BRANDON COUNCIL
7401 facility and told BRANDON COUNCIL, “I need a couple, two”—referring to
bricks of heroin. BRANDON COUNCIL said that he was at his house and
OMAR COUNCIL said that he would go over there at that time.

       129. On or about September 26, 2018, local law enforcement executed
search warrants at BRANDON COUNCIL’s residence and other locations, as
well as for his person and his vehicle, in connection with BRANDON
COUNCIL’s drug trafficking in and around Trenton. Law enforcement did not
locate any contraband in connection with these searches. However, on or
about September 27, 2018, OMAR COUNCIL received an incoming call from the
BRANDON COUNCIL 7401 facility and spoke with BRANDON COUNCIL about,
among other things, the searches and law enforcement’s activities more
generally. OMAR COUNCIL warned BRANDON COUNCIL that he needed to
“chill out man, nef, you movin’ too reckless, nef.” OMAR COUNCIL also told
BRANDON COUNCIL, “You know what they looking for”—referring to narcotics
and/or firearms. BRANDON COUNCIL bragged, “I’m not stupid, I ain’t stupid,
bro. You see they hit everything and they didn’t find shit.” OMAR COUNCIL
responded that “All you need to do is get one more thing and you’ll be stuck in
the fucking building somewhere”—meaning prison. OMAR COUNCIL
continued: “You feel me, bitch, and then you can’t fight, you can’t do shit from
in the motherfucking building. You got to chill, nef..   . You got to find a way
                                                             .




                                       46
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 47 of 64 PageID: 47



to move, bitch, and not be in no shit.” Referring to law enforcement,
BRANDON COUNCIL responded, “I’m ten steps ahead of them.”

        130. The following day, on or about September 28, 2018, OMAR
COUNCIL received an incoming call from the BRANDON COUNCIL 7401
facility and spoke with BRANDON COUNCIL. BRANDON COUNCIL asked
OMAR COUNCIL to ride with him in his new vehicle, and OMAR COUNCIL
replied, “I ain’t fucking with you, bitch, ‘til you chill out.” BRANDON COUNCIL
responded, “Damn’ yo, I’m chillin. They ain’t find nothing, bitch, ain’t nothing
goin. They been followin’ me for two weeks. They hit all the spots that they
say we go to, bro. They ain’t catch, I ain’t goin like that, man, you feel me?
I ain’t goin; nothing. I’m getting my place. They ain’t never catch me with
them. Soon as I get it, it’s gone, bitch.”

ROCK

       131. Numerous communications intercepted over the TAYLOR 6655
Facility revealed ROCK’s membership and participation in the drug-trafficking
conspiracy. Some of these communications are summarized in paragraphs
132 through 142, below.

       132. On or about August 10, 2018, TAYLOR received an incoming call
from the ROCK 3260 Facility and spoke with ROCK. During the conversation,
TAYLOR informed ROCK that the “Frank Lucas” stamp had become “Golden
State.” ROCK asked if TAYLOR had “all Golden State,” and TAYLOR said that
he did. ROCK then asked TAYLOR for “three”—meaning bricks of heroin.
TAYLOR informed ROCK, in sum and substance, that he would be charging
ROCK a higher price than he previously had charged, and that TAYLOR would
charge $90 per.brick. Later that day, TAYLOR received an incoming call from
the ROCK 3260 Facility and spoke with ROCK. During the conversation,
TAYLOR informed ROCK that he now had packages of heroin bearing the ink
stamps “Obsession” and “Scarface.”

      133. On or about August 13, 2018, TAYLOR received an incoming call
from the ROCK 3260 Facility and spoke with ROCK. During the conversation,
ROCK said, “He ain’t got that other slit,” and TAYLOR asked, “Which one?”
ROCK responded, “Golden State.” TAYLOR then said, “Buddha [Le., HALL] got
it.” ROCK asked, “Buddha got that stuff?”, and TAYLOR confirmed that HALL
had those packages of heroin.

       134. On or about August 14, 2018, TAYLOR and ROCK had multiple
conversations regarding supplies of heroin. In one conversation, ROCK called
TAYLOR and said, “I need two packs [Le., bricks of heroin] real quick,” and
TAYLOR said, “Airight.” In another conversation a few hours later, ROCK
called TAYLOR and asked, “You at the spot?”, and TAYLOR answered, “Yeah.”
ROCK then said, “Alright I need five”—meaning bricks of heroin.

                                       47
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 48 of 64 PageID: 48




       135. On or about August 16, 2018, TAYLOR received an incoming call
from the ROCK 3260 facility and spoke with ROCK. During the conversation,
TAYLOR asked ROCK to give him a brick of heroin, and told ROCK, in sum and
substance, that he was out of heroin supplies at that time, but that he was
“waiting for that order I put in”—meaning that TAYLOR was waiting for the
arrival of a new supply of heroin.

        136. On or about August 19, 2018, TAYLOR received an incoming call
from the ROCK 3260 facility and spoke with ROCK. During the conversation,
TAYLOR and ROCK discussed, in sum and substance, another co-conspirator
who was having difficulty selling his supply of heroin. TAYLOR noted that that
co-conspirator “had that same bomb”—meaning heroin supply—”for like a
month now.” TAYLOR also noted that the individual “don’t got no weight
falling.” Thereafter, ROCK asked TAYLOR, in sum and substance, if he had a
heroin supply available, and TAYLOR said that he did. ROCK asked, “What’s
the name of it?”—refening to the ink stamp on the packages. TAYLOR
answered, “I got the same shit.”

      137. On or about August 23, 2018, TAYLOR received an incoming call
from the ROCK 3260 facility and spoke with ROCK. During the conversation,
ROCK asked TAYLOR for “ten right quick”—meaning bricks of heroin. TAYLOR
agreed, and told ROCK to meet him at a particular location. TAYLOR also
mentioned to ROCK that he (TAYLOR) had served “a 20-packer at 160
a pack”—meaning that he had sold twenty bricks of heroin to a drug customer
at $160 per brick.

        138. On or about August 27, 2018, TAYLOR called the ROCK 3260
.facflity and spoke with ROCK. During the conversation, TAYLOR said, in sum
 and substance, that the sample of heroin that TAYLOR had given ROCK was
 “like an eight or nine”—refening to the heroin’s quality. TAYLOR also said that
 the sample did not contain fentanyl in it, and he added that “it’s all D, ain’t no
 cut in it yet”—meaning that it was pure heroin. ROCK then said that he was
 “about to have my trap do it”—meaning have his drug customer test the
 sample.

       139. On or about August 30, 2018, TAYLOR called the ROCK 3260
facility and spoke with ROCK. During the conversation, TAYLOR directed
ROCK, in sum and substance, to give him “a rack”—meaning $1,000. TAYLOR
also told ROCK that “I got like 40 packs for you” of “the new shit”—referring to
40 bricks of heroin from a recent supply. ROCK asked what the new supply
was named, and TAYLOR answered, “Empire and—it’s the slit I gave you that
day. It’s Empire and Capital One.” TAYLOR also said, “I ain’t giving it to you
just to have, bitch”—meaning that TAYLOR wanted ROCK to pay him for the
heroin. TAYLOR also reiterated, “I need a rack now, bitch.”


                                         48
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 49 of 64 PageID: 49



      140. On or about September 6, 2018, after the arrest of WIMBUSH,
WILLIAMS, and WEST, as described in paragraphs 93 through 102, above,
TAYLOR called the ROCK 3260 Facility and spoke with ROCK. TAYLOR
informed ROCK about the arrest, and said that “IUKi”—Le., WELCH—told
TAYLOR that there were “80 bricks and six guns in the car” in which
WIMBUSH, WILLIAMS, and WEST were arrested.

        141. On or about September 12, 2018, TAYLOR received an incoming
call from the ROCK 3260 facility and spoke with ROCK. During the
conversation, TAYLOR said that he had “some fire called Hot Sauce and First
Down,” and that the price was $110 per brick.

       142. On or about October 5, 2018, TAYLOR received an incoming call
from the ROCK 3260 facility and spoke with ROCK. During the conversation,
ROCK asked TAYLOR for “the name of that shit”—referring to heroin packages.
TAYLOR responded that he had packages bearing ink stamps that read
“Death Row” and “Hot Sauce.” ROCK asked which was better, and TAYLOR
answered, “They both fire, bro.” ROCK then said, “Airight, give me Death Row.”
TAYLOR agreed to do so. The next day, on or about October 6, 2018, TAYLOR
received an incoming call from the ROCK 3260 Facility, and ROCK asked for
“five more of the Death Row.” Subsequent communications between TAYLOR
and ROCK revealed that they agreed to meet to execute the delivery.

BINGHAM

      143. Communications intercepted over both the COUNCIL 7893 facility
and the TAYLOR 6655 Facility revealed BINOHAM’s active participation in the
drug-trafficking conspiracy. Some of these communications are described in
paragraphs 144 through 153, below.

       144. On or about August 14, 2018, COUNCIL received an incoming call
from the BINGHAM 9508 Facility and spoke with BINGHAM. During the
conversation, BINGHAM and COUNCIL discussed, among other things, the
availability of various narcotics, including heroin and crack cocaine.
BINGHAM relayed to COUNCIL that he (BINGHAM) had purchased, on or about
the day before, “oil” (Le., cocaine) from one individual, and had obtained “dope”
(Le., heroin) from another individual. During the conversation, COUNCIL
advised BINGHAM to “lay low and stay out of the way”—meaning to be careful
and avoid law enforcement’s attention.

       145. A short time later, COUNCIL received an incoming call from the
BINGHAM 9508 Facility and spoke with BINGHAM again. During the
conversation, COUNCIL and BINGHAM continued to discuss, among other
thing, the distribution of heroin. In sum and substance, BINGHAM told
COUNCIL that “there is plenty of dope money out there”—meaning that there
was money to be made selling heroin. BINGHAM continued, telling COUNCIL

                                       49
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 50 of 64 PageID: 50



that he (BINGHAM) had sold a brick of heroin since BINGHAM had spoken to
COUNCIL earlier, and that he (BINGHAM) did not have heroin at that time.
COUNCIL told BINGHAM that BTNGHAM should have said something and he
(COUNCIL) would have “dropped you off something”—meaning heroin.

       146. On or about August 14, 2018, COUNCIL received an incoming call
from the BINGHAM 9508 facility and spoke with BINGHAM. During the
conversation, COUNCIL and BINGHAM discussed issues relating to various
narcotics, including heroin, cocaine, prescription pills, and marijuana. Among
other things, BINOHAM told COUNCIL that he had obtained “dope”—heroin—
from a particular individual the other day, and that indMdual’s stash house
was a “gold mine.” BINGHAM also informed COUNCIL that another individual
told him (BINGHAM) that “Papis love me,” and that BINOHAM had “all the
Papis on [his] phone.” COUNCIL warned BINGHAM to “stay low and stay out of
the way,” and mentioned that “Lito”—Le., COX—was “mad as hell,” as a result
of his arrest a few days earlier, as described below.

       147. On or about August 16, 2018, COUNCIL called the BINOHAM 9508
facility and spoke with BINGHAM. During the conversation, COUNCIL asked
BINGHAM if BINGHAM had any “oil,” meaning cocaine. BINGHAM said he
then had available about a “gram.” COUNCIL asked BINGHAM to supply a
particular quantity of cocaine.

       148. On September 4, 2018, BINGHAM and COUNCIL had a brief
telephone conversation during which they discussed the sale of narcotics.
Specifically, COUNCIL told BINGHAM that he had “D”—meaning heroin—and
BINGHAM stated that he would “get with” COUNCIL in “a little bit.” The next
day, on or about September 5, 2018, BINGHAM and COUNCIL had a telephone
conversation, during which BINGHAM told COUNCIL, in sum and substance,
that BINGHAM had found a supplier who was willing to supply him heroin for
$100 per brick. The following day, on or about September 6, 2018, BINGHAM
called COUNCIL and informed him that the night before he had been arrested
“with 45 bags of dope, man”—referring to heroin. (BINGHAM had, in fact, been
arrested the night before in possession of approximately 45 bags of suspected
heroin.) COUNCIL responded, “What you calling my phone, man?” On or
about September 8, 2018, COUNCIL called the AUSMORE 0699 facility and
spoke with AUSMORE. During the conversation, AUSMORE asked COUNCIL,
“Yo, you know Pop (Le., BINGHAM) shot got knocked off with 45 bags the other
night?” And COUNCIL responded, “Yeah.”

        149. On or about September 21, 2018, COUNCIL received an incoming
call from the BINOHAM 9508 facility and spoke with BINGHAM. During the
conversation, BINGHAM asked COUNCIL, “What you going to do with the
dope?” COUNCIL responded, in sum and substance, that he had to “find
someone to do this shit for him,” and that he (COUNCIL) wanted to do it that
evening, but if not he would have to do it another day.

                                      50
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 51 of 64 PageID: 51




      150. Approximately nine minutes later, COUNCIL sent a text message to
TAYLOR advising TAYLOR to “[c]all Fresh” at the BINGHAM 9508 Facility.
Shortly thereafter, TAYLOR received a call from the BINGHAM 950$ facility
and spoke with BINGHAM. During the conversation, BINGHAM advised
TAYLOR that “I had needed some, I needed like five, but I had got it now, but
I’m about to store you in [my telephone]. I’m gonna hit you.” TAYLOR said,
“Akight.”

        151. Thereafter, on or about September 24, 2018, COUNCIL and
TAYLOR had a telephone conversation, during which COUNCIL asked TAYLOR
if he (TAYLOR) had “ever called fresh the other day?” TAYLOR responded that
he had spoken with BINGHAM. COUNCIL explained that BINGHAM “needed
the money,” and TAYLOR said that “somebody wanted five”—referring to bricks
of heroin. During that conversation, COUNCIL and TAYLOR also discussed
BINGHAM and other associates’ ongoing narcotics distribution from “the little
spot over there” in a particular neighborhood in or around Trenton. COUNCIL
and TAYLOR also discussed BINGHAM’s recent arrest, in which, COUNCIL
noted, “fresh got knocked with a brick.”

      152. The following day, on or about September 25, 2018, BINGHAM and
COUNCIL had a telephone conversation, during which BINGHAM explained
that he “need[edJ ‘D,” meaning heroin. BINGHAM further said that “I need
some good dope, though, that’s why I asked you for Jak’s number that day.

        153. On or about September 28, 2018, COUNCIL received an incoming
call from the BINGHAM 9508 Facility and spoke with BINGHAM for
approximately 24 minutes. During the conversation, BINGHAM said that he
had some “fire” (Le., heroin) with a stamp that read, “Black Jack,” and he and
COUNCIL then discussed various topics related to narcotics distribution. Later
during the conversation, COUNCIL said that he was about to “get some fire,”
and that he wanted to “lock in” with whoever had the “fire.”

WADE

       154. During the investigation, law enforcement intercepted
communications over the TAYLOR 6655 facility revealing WADE’s membership
in the conspiracy. Some of these communications are summarized in
paragraphs 155 through 161, below.

      155. On or about August 8, 2018, TAYLOR received an incoming call
from the WADE 2928 facility and spoke to WADE. During the conversation,
TAYLOR and WADE discussed, in sum and substance, bricks of heroin bearing
a “frank Lucas” stamp; TAYLOR asked WADE, “How many you wanted?”
WADE responded, “five of them,” meaning five bricks. TAYLOR then told
WADE to give him ten or fifteen minutes, and WADE responded, “Airight.”

                                      51
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 52 of 64 PageID: 52




       156. On or about August 10, 2018, TAYLOR received an incoming call
from the WADE 292$ facility and spoke with WADE. During the conversation,
TAYLOR informed WADE that “the name changed. It’s called, uh, Obsession
and Golden State”—refethng to a new supply of heroin bearing different ink
stamps, which TAYLOR had recently obtained from PAPI. WADE asked, “What
color are they?,” and TAYLOR answered, “Golden State red and Obsession
green.” WADE then said, “Alright, let me get, uh, let me get three and three of
them shits. Three of one and three of the other.” TAYLOR then agreed to bring
the six bricks of heroin to WADE at WADE’s residence.

       157. On or about August 13, 2018, TAYLOR received an incoming call
from the WADE 2928 facility and spoke with WADE. WADE asked TAYLOR,
“You still got Obsession, right?” TAYLOR responded, “Yeah, I got a couple of
them shits,” referring to bricks of heroin. TAYLOR continued, “I got the
Obsession, Golden State, and Versace.” TAYLOR explained that despite the
different stamps, “They all the same slit.  .   .The Versace and the Obsession
                                                    .



is the same shit and the Golden State   is the same thing as Frank Lucas.”
WADE then said, “Airight, let me get, uh, five of them. Two Golden State, two
of the Versace, and then one of that, uh, Obsession.” TAYLOR agreed, and
shortly thereafter TAYLOR and WADE met to conduct the transaction.

       158. On or about August 15, 2018, TAYLOR received an incoming call
on the TAYLOR 6655 Facility from the WADE 2928 Facility and spoke with
WADE. WADE told TAYLOR that he (WADE) wanted to grab “three of them
McDonalds,” referring to particular heroin packages, and TAYLOR responded
that he only had two bricks left. WADE agreed to purchase those two bricks
and he and TAYLOR agreed to meet shortly thereafter. In the interim, TAYLOR
called WADE back and informed WADE that he (TAYLOR) had “three of them,”
again referring to bricks of heroin bearing a “McDonalds” stamp. The following
day, on or about August 16, 2018, WADE sent a text message from the WADE
2928 Facility to TAYLOR that read, “Yo bro u don’t have nuttin different they
don’t like that shit,” referring the dissatisfaction that WADE’s drug customers
had with the “McDonalds” stamp. TAYLOR responded with a text message that
read, “Waitimg [sic] on it bro,” meaning that TAYLOR was awaiting another
supply of heroin.




                                       52
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 53 of 64 PageID: 53



       159. Over the next several days, TAYLOR and WADE exchanged the
following text messages:

       Date               Sender            Recipient         Message

August 17, 2018     WADE           TAYLOR               Shit came thru

August 17, 2018     TAYLOR         WADE                 Not yet tom

August 19, 2018     WADE           TAYLOR               Still ain’t nuttin

August 19, 2018     TAYLOR         WADE                 Goldenstate red

August 19, 2018     WADE           TAYLOR               I need 3 of them


Approximately four minutes after the last text message listed above, TAYLOR
received an incoming call from the WADE 2928 facility and spoke with WADE.
WADE asked TAYLOR for “three,” meaning bricks of heroin, and TAYLOR
agreed. Subsequent telephone calls between TAYLOR and WADE confirmed
that WADE purchased the requested bricks of heroin with a “Golden State”
stamp.

       160. On or about September 10, 2018, TAYLOR sent a text message
from the TAYLOR 6655 facility to the WADE 2928 facility that read, “Gucci
and gta and obsession”—referring to bricks of heroin that TAYLOR had
available to sell. Shortly thereafter, TAYLOR received an incoming call on the
TAYLOR 6655 facility from the WADE 2928 facility and spoke to WADE. In
sum and substance, WADE asked TAYLOR for a brick of heroin and informed
TAYLOR that he (WADE) would come to TAYLOR’s location. Approximately
three minutes later, WADE called TAYLOR and informed TAYLOR that he
(WADE) was outside.

        161. On or about September 12, 2018, TAYLOR received an incoming
call from the WADE 2928 facility and spoke with WADE. During the
conversation, TAYLOR told WADE that he had the “old shit,” which TAYLOR
would sell to WADE for the same price. Specifically, TAYLOR stated the had
had “Gucci, Grand Theft Auto, and Sleepwalker” for the same price. But,
TAYLOR said, he also was willing to sell to WADE, for $105 per brick, packages
of heroin bearing a “Hot Sauce” stamp, and TAYLOR said that that product was
“super fire.” WADE then ordered two bricks of “Grand Theft Auto” packages.
TAYLOR then said that he would give WADE the “other” heroin for “100”—
meaning that he was willing to give WADE the “Hot Sauce” packages for $100
per brick. Approximately eight minutes later, WADE called TAYLOR and said
that he (WADE) was “on Coolidge.”

                                       53
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 54 of 64 PageID: 54



CHESTON

       162. Communications intercepted over the TAYLOR 6655 Facility
revealed CHESTON’s role in the drug-trafficking conspiracy, namely, as a
supplier of firearms. On or about September 8, 2018, law enforcement
arrested CHESTON at the Trenton Transit Center after he traveled from in or
around North Carolina to in or around New Jersey for the purpose of selling to
TAYLOR one or more firearms. Following CHESTON’s arrest, law enforcement
recovered a nine-millimeter Smith & Wesson semi-automatic firearm, model
SD9VE, bearing serial number HfA8598, from CHESTON’s backpack.

       163. Before the arrest, based on communications between TAYLOR and
CHESTON intercepted over the TAYLOR 6655 facility, law enforcement learned
that CHESTON agreed to provide at least one firearm to TAYLOR in exchange
for approximately 15 bricks of heroin that TAYLOR previously had provided to
CHESTON, and for additional heroin that TAYLOR agreed to provide to
CHESTON in the future. Some of the pertinent communications with respect
to this arrangement are summarized in paragraphs 164 through 171, below.

       164. On or about August 25, 2018, TAYLOR received an incoming call
from the CHESTON 8737 facility and spoke with CHESTON. During the
conversation, TAYLOR told CHESTON, in sum and substance, that he
(TAYLOR) was looking to obtain “at least” ten firearms, and that he specifically
wanted a “handgun.” CHESTON responded that whatever firearms he was
able to acquire he would bring to TAYLOR first.

       165. On or about August 30, 2018, TAYLOR received an incoming call
from the CHESTON 8737 facility and spoke with CHESTON. During the call,
CHESTON stated multiple times that he was going to bring TAYLOR a “Kel-Tec
with a stick on it,” referring to a particular type of firearm with an extended
magazine. TAYLOR responded that he did not care what type of firearms
CHESTON provided, as long as they were “handguns.” Specifically, TAYLOR
said, “I’m sayin’, bitch, handguns are, bitch, all I wanted.... A handgun, 380
tcaliberl, bitch, it could be with a stick on it, bitch, it could be anything, I don’t
give a fuck.” CHESTON responded, “Airight, alright, alright, I got you, then.”

       166. On or about September 3, 2018, TAYLOR received an incoming call
from the CHESTON 8737 facility and spoke with CHESTON. CHESTON
informed TAYLOR that he (CHESTON) “was trying to get a ticket for this
weekend but there was no tickets coming up that way until after Labor Day, so
I am trying to make it up there Thursday. I was trying to call you to let you
know what was going on and shit.” CHESTON continued, telling TAYLOR that
‘That shit you got is a smoker, boy”—meaning that the heroin had supplied
was high quality and popular with customers. TAYLOR asked, “Which is the
one I gave you?”, and CHESTON responded, ‘Top Secret”—referring to
packages of heroin bearing a particular ink stamp. CHESTON then informed

                                          54
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 55 of 64 PageID: 55



TAYLOR that “I got you two good ones. I got to, before I leave, I have to go in
and get the sticks for them.” CHESTON then asked TAYLOR for more heroin:
“Bitch, I need some more of that smoker, boy,” and TAYLOR said, “Airight, I got
you when you come back.

      167. On or about September 5, 2018, TAYLOR received an incoming call
from the CHESTON 8737 facility and spoke with CHESTON. CHESTON
informed TAYLOR that he had two firearms for TAYLOR: “a 10 millimeter
Smith & Wesson, and a 10 millimeter Glock,” and that he was in the process of
obtaining the “stick” for them as well.

       168. Thereafter, CHESTON and TAYLOR traded telephone calls, but did
not connect. On or about September 8, 2018, GPS location information for the
CHESTON 8737 facility revealed that CHESTON was traveling north from in or
around North Carolina to in or around Philadelphia, Pennsylvania. Law
enforcement established surveillance and observed CHESTON arrive on a bus
in or around Philadelphia. Officers followed CHESTON onto a train bound for
the Trenton Transit Center, and arrested CHESTON as he left the station.
Officers thereafter obtained a search warrant to search CHESTON’s backpack,
and located a nine-millimeter Smith & Wesson semi-automatic firearm, model
SD9VE, bearing serial number HfA8598 and a magazine capable of holding
fifteen rounds of ammunition.

      169. following CHESTON’s arrest, law enforcement intercepted
numerous communications over the TAYLOR 6655 facility in which TAYLOR
discussed the circumstances of CHESTON’s arrest with other individuals.
These conversations revealed that CHESTON believed that TAYLOR had set
him up. for example, on or about September 11, 2018, TAYLOR received an
incoming call from the ROBERTS 2557 Facility and spoke with ROBERTS.
During the conversation, TAYLOR recounted the events to ROBERTS:

      I gave the n***a five packs [bricks], he was supposed to got me some
      shit [firearms] from down south. So he went down there and came
      back, but he ain’t never get them shits to me, gave them to somebody
      else. So I seen him, I’m like damn, what happened my n***a? He’s
      like, ‘Nah, long story, I gave such and such.’ So I wind up giving the
      n***a another ten [bricks of heroinJ, you feel me? I’m like, ‘Yo, just
      bring me three [firearms] back, you feel me?’ He like, ‘Airight.’ So
      he supposed to came down here Friday, he get bumped off at the
      train station, he telling people in the county I set him up.

       170. Likewise, on or about September 12, 2018, TAYLOR called
AUSMORE on the AUSMORE 0699 Facility and told Ausmore about the
circumstances of CHESTON’s arrest. During the conversation, Ausmore
relayed to TAYLOR the information he had received regarding CHESTON’s
arrest. Ausmore said that he had heard that “you [TAYLOR] put an order in

                                        55
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 56 of 64 PageID: 56



from [unintelligible] up north,” meaning ordered firearms from CHESTON.
TAYLOR then explained to AUSMORE that CHESTON believed that TAYLOR
had set him up: “Yeah, he keeps telling people that I lined him up, like why
the fuck would I line you up, my n***a, you owe me some fifteen packs”—
meaning bricks of heroin. During the conversation, AUSMORE made the
following observation: “Buying guns and shit from other parts of
motherfucking states, bitch, that’s federal, that’s a federal conspiracy.”

       171. On or about September 13, 2018, TAYLOR received a call from an
unidentified female, who told TAYLOR that “Dennis” wanted to speak with him.
Thereafter, the female conferenced in CHESTON, who proceeded to discuss
with TAYLOR the circumstances of CHESTON’s arrest. In sum and substance,
CHESTON and TAYLOR discussed whether TAYLOR had informed law
enforcement that CHESTON would be arriving in Trenton with a firearm.
For instance, CHESTON said, “Jak, I don’t know what you doing out there but
you the last person I talked to. So if there’s some type of big ass coincidence,
you really need to think, like really, really think all the way through of what
you said and to who you said it to.” TAYLOR repeatedly denied having told
anyone (including law enforcement) about CHESTON. Indeed, TAYLOR noted
that he had given CHESTON heroin before CHESTON returned to North
Carolina: “I gave you something [heroin], come on, my n***a, why the fuck
would I do some shit like that [inform law enforcement]?” TAYLOR also asked
CHESTON whether he was telling other inmates at the Mercer County
Correctional Center (where CHESTON is detained) that TAYLOR had set him
up; CHESTON denied having done so. CHESTON noted, “We both got some
backtracking to do”—meaning that both he and TAYLOR had to go back to try
and figure out who might have informed law enforcement about CHESTON’s
arrival with a firearm.

ELLIS

    172. During the investigation, law enforcement intercepted
communications over the TAYLOR 6655 facility that revealed ELLIS’s
membership and participation in the conspiracy. Some of these
communications are summarized in paragraphs 173 through 180, below.

       173. In or around August 2018, ELLIS was released from prison in
connection with a prior conviction. On or about September 2, 2018, TAYLOR
received a text message on the TAYLOR 6655 facility from his aunt that read
“Donte Ellis home.” Shortly thereafter, TAYLOR received an incoming call from
the ROBERTS 2557 facility and spoke with ROBERTS. ROBERTS told
TAYLOR that he (ROBERTS) had “just met up with Shalant,” i.e., ELLIS.
TAYLOR told ROBERTS that ELLIS had asked TAYLOR’s aunt—the same aunt
who had informed TAYLOR that ELLIS was “home”—for TAYLOR’s telephone
number.


                                       56
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 57 of 64 PageID: 57



       174. On or about September 17, 2018, law enforcement intercepted a
call over the TAYLOR 6655 facility between TAYLOR and another male then
incarcerated at the Mercer County Correctional Center. During the
conversation, TAYLOR explained to the male, in sum and substance, that he
(TAYLOR) intended to “unleash Shalant” on a particular neighborhood in
Trenton. TAYLOR stated further that “Shalant”—Le., ELLIS—”is like a sniper
coming out of cuts and shit”—meaning that ELLIS would do well distributing
TAYLOR’s heroin supply.

        175. The same day, on or about September 17, 2018, TAYLOR called
the ELLIS 6759 Facility and spoke with ELLIS. During the conversation,
TAYLOR and ELLIS discussed, in sum and substance, particular packages of
heroin that ELLIS had and wanted to swap out. TAYLOR asked if ELLIS had
“fifteen,” meaning fifteen bricks of heroin, and ELLIS responded that he had
ten and some cash.” TAYLOR agreed to accept the ten bricks and cash from
ELLIS and to give TAYLOR a new supply of fifteen bricks.

        176. On or about September 29, 2018, TAYLOR received an incoming
call from the ELLIS 6759 facility and spoke with ELLIS. During the
conversation, TAYLOR told ELLIS, “It’s going to be a little later, but today
though,” referring to the timing of a new supply of heroin. ELLIS and TAYLOR
then agreed to conduct a heroin transaction later that day.

       177. Later that day, TAYLOR received an incoming call from the ELLIS
6759 facility and spoke with ELLIS. During the conversation, TAYLOR asked if
ELLIS had already distributed the packages of heroin that ELLIS had last
received from TAYLOR. ELLIS stated, “I passed ten off already.    .   .   Referring
                                                                          .“




to the color of the stamp on the packages that ELLIS had, TAYLOR then asked,
“They was all green? They was all .green?” ELLIS and. TAYLOR confirmed that
ELLIS was in possession of packages bearing a “Monster” stamp, and ELLIS
asked if those packages were “good.” TAYLOR responded, “That’s the one I got
the most of. .   .I wanted you to have some of that, ‘cause, you feel me, that’s,
                     .



that’s what most of this shit is. And once them people get hooked on it I want
to be able to give it to you some more.” TAYLOR and ELLIS then continued
discussing which stamps TAYLOR had previously given to ELLIS, and they
confirmed that TAYLOR had given ELLIS heroin packages bearing ink stamps
that read “Osama Bin Laden” and “Monster.” TAYLOR then continued: “But I
thought, but I thought I gave you all Bin Laden so I had wanted to give you
some Monster ‘cause, ‘cause I just looked in the, I looked through the shit, and
most of it is Monster. It’s all the same shit, it’s just different names.      It’s
                                                                               .   .   .




all the same shit, but you know, once they get hooked on a name,      they  be
stuck on that name.”

      178. On or about October 1, 2018, ELLIS sent a text message from the
ELLIS 6759 Facility to the TAYLOR 6655 facility that read, “CUZZO YOU
AROUND?” TAYLOR responded with a text message that read, “Yea.” ELLIS

                                        57
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 58 of 64 PageID: 58



then sent a text message that read, “I need 10 of that monster, got my ppi
coming to pick it up”—referring to heroin packages bearing a “Monster” stamp.
Shortly thereafter, ELLIS called TAYLOR and they continued their discussion.
ELLIS informed TAYLOR, in sum and substance, that one of his (ELLIS’s)
associates had obtained from ELLIS ten bricks of heroin packages that ELLIS
previously had, and that the associate would be returning to obtain another
ten bricks of heroin from ELLIS, and that ELLIS would contact TAYLOR to
obtain that supply.

        179. On or about October 6, 2018, TAYLOR and ELLIS had a telephone
conversation, during which ELLIS asked TAYLOR the name of the stamp that
would be on the next supply of heroin. TAYLOR answered, “I don’t know right
off the top, but I’m just going to give you fifty of the same name”—referring to
fifty bricks of heroin. ELLIS then said, “Yeah, that’s, yeah, but let me know the
name as soon as you grab it so I, he [ELLIS’s customerl want to know the name
of it.” Thereafter, TAYLOR received a call from the ELLIS 6759 Facility and
spoke with ELLIS. TAYLOR informed ELLIS, in sum and substance, that he
(TAYLOR) was on his way back with the supply of heroin, and that he would be
back in about ten minutes. TAYLOR also informed ELLIS that the name of the
stamp on the heroin packages was “Cut Throat.” Approximately one hour later,
ELLIS again called TAYLOR, and TAYLOR said that he had the heroin and that
ELLIS could come pick up the fifty bricks and pay TAYLOR later. Taylor also
told Ellis, in sum and substance, that in addition to heroin packages with a
“Cut Throat” stamp, Taylor had obtained additional supplies of heroin with
packages that bore ink stamps that read “Monster” and “Death Row.”

       180. On or about October 11, 2018, ELLIS had multiple telephone
conversations with TAYLOR in which TAYLOR agreed to supply ELLIS with
heroin. In one call, ELLIS asked that TIYLOR “put 40 together,” meaning
40 bricks of heroin,” and TAYLOR agreed. Subsequent communications
between TAYLOR and ELLIS confirmed that they met at an agreed-upon
location in or around Trenton. Indeed, law enforcement officers conducting
surveillance observed ELLIS meet with TAYLOR to obtain the supply of heroin.
Officers subsequently arrested ELLIS in possession of approximately 40 bricks
of suspected heroin bearing ink stamps that read “Cut Throat.” ELLIS was
arrested and charged with narcotics offenses.

WARNER

       181. On or about May 14, 2018, WARNER, COUNCIL, LEARY, and
AUSMORE were congregating on Mid-Rose which, as noted in paragraph 5,
above, is a principal location for the drug-trafficking conspiracy’s operations.
WARNER was struck and seriously wounded by gunfire in a drive-by shooting
that, upon information and belief, members of a rival neighborhood gang
perpetrated. During the investigation, law enforcement intercepted
communications over the TAYLOR 6655 facility and the COUNCIL 7893

                                        58
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 59 of 64 PageID: 59



facility, during which WARNER and his co-conspirators discussed the
shooting. These communications also revealed WARNER’s membership and
participation in the conspiracy. Some of these communications are
summarized in paragraphs 182 through 187, below.

        182. On or about August 9, 2018, COUNCIL received an incoming call
from the WARNER 8604 facility and spoke with WARNER. During the
conversation, WARNER and COUNCIL discussed, among other things, the
circumstances of the shooting that wounded WARNER, and the parties
responsible for the shooting. COUNCIL said, “Still got to find out, bitch, who
the fuck, you feel me”—meaning that they needed determine who was
responsible for the shooting. WARNER agreed, stating, “Hell yeah, no, bitch got
to find out who did that shit, now.” WARNER also noted his desire to retaliate:
“Bitch, I’ll pull right up on a bitch, I don’t give a fuck.” Referring to the rival
gang, COUNCIL said, “They happy that shit happened”—referring to the
shooting. WARNER then noted his regret that he, COUNCIL, and other co
conspirators had not taken action before the shooting: “I know, I know.
I’m tellin’ you, bro, I know that’s why we should’ve killed those n***as a long
time ago, man.” WARNER also said that he and his associates should have
told another individual “with the shit, man go up there and take this gun and
drop this whole fuckin’ clip on that house”—refethng to the rival gang.
finally, WARNER also suggested that his injury might “take me away from the
D, though” and “might have happen to slow me down”—meaning that his
injury might cause him to decrease or cease his heroin distribution in the
future.

       183. Shortly thereafter, also on or about August 9, 2018, TAYLOR called
the WARNER 8604 facility and spoke with WARNER. During the conversation,
TAYLOR and WARNER discussed TAYLOR’s ongoing heroin distribution, and
WARNER provided advice to TAYLOR about those unlawful activities. WARNER
said, “You got some shit goin on out there, bitch I gotta get out there”—
meaning return to drug trafficking after his gunshot injury. WARNER advised
TAYLOR to “get money, you in position, you got power.” WARNER later advised
TAYLOR to “watch out for n***as, you know n***as that you might have to kill
one of these n***as nef,” and also advised TAYLOR not to “let too many n***as
in on your business, you in power right now, bitch.” TAYLOR and WARNER
then discussed the locations at which they could stash narcotics supplies.
WARNER said that he got the spot, I got the low spot,” which he said was
“in the back, in the back, in the cut,” and TAYLOR said that he had “this nasty
ass stash spot for my shit”—meaning a good stash location. WARNER finally
said to TAYLOR, “Keep going, I already know you know how to stack bread and
get a position.”

      184. On or about August 22, 2018, TAYLOR received an incoming call
from the WARNER 8604 facility and spoke with WARNER. During the
conversation, WARNER said that he needed TAYLOR for a “situation”—meaning

                                        59
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 60 of 64 PageID: 60



firearm—and that he would be going to his doctor’s office for an appointment.
TAYLOR said, “You ain’t carry no poles on the doctor’s thing, though.”
WARNER responded, “Hell yeah, word is bond. Shit ain’t funny, I be ready to
blast a bitch.”

        185. On or about September 6, 2018, TAYLOR received an incoming call
from the WARNER 8604 facility and spoke with WARNER. During the
conversation, TAYLOR and WARNER discussed, among other things, proceeds
that each had earned selling heroin. WARNER explained, in sum and
substance, that he regretted having spent the narcotics proceeds that he
previously had earned: “I wish I would get smarter with my money, I was doing
dumb shit with my paper. Bitch was getting the money, like that wasn’t the
hard part.” WARNER described, in sum and substance, an earlier occasion in
which he had obtained bricks of heroin from “B-Money” and “fresh”—
i.e., PHELPS and BINGHAM—and gave them to another individual who,
WARNER explained, “moved them for me.” WARNER described that heroin as
“super fire”—meaning high quality. WARNER also said that he had “talked to
B [i.e., PHELPS] earlier,” and that “mad shit start happening to us, man.”

        186. On or about September 12, 2018, TAYLOR received an incoming
call from the WARNER 8604 facility and spoke with WARNER. During the
conversation, TAYLOR said that he had sold “40 packs” and received “5600”—
meaning 40 bricks of heroin for $5,600. WARNER referred to another female
heroin customer, to whom WARNER had regularly sold heroin during the
conspiracy. TAYLOR said, “Yeah, I got her now”—meaning that TAYLOR now
was the customer’s heroin supplier. WARNER asked, “How you get here?”
TAYLOR explained, “Remember the day you sent me to go serve her? I gave her
my number.   .   .  She called me and told me that she was looking for you and
                     .



I’m like, that’s crazy, ‘cause, she called me the same day that slit happened to
you”—meaning WARNER’s gunshot wound. TAYLOR continued, explaining
that “I be givin’ her bricks for $100,” and that “she come every day.” WARNER
agreed, saying that the female customer “kept a n***a alive”—meaning that she
had been a regular heroin purchaser of WARNER. TAYLOR then explained that
he told the customer that he preferred not deal in small quantities, but rather
“I serve all weight”—meaning large quantities of heroin. WARNER then
asserted, in sum and substance, that he no longer was dealing heroin, “unless
I get a weight trap, 200 bricks, 300 bricks, boom boom, like that.”

       187. On or about September 14, 2018, COUNCIL called the WARNER
8604 facility and spoke with WARNER. During the conversation, WARNER
asked COUNCIL to supply him with certain prescription pills, and COUNCIL
said that he was saving those pills for other customers. COUNCIL asked
WARNER if WARNER would be coming out. WARNER responded, “Airight, well,
bring them gloves out, bitch, if I come out. Bitch gotta bring all they glove—
guns out.”


                                       60
Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 61 of 64 PageID: 61



cox
       188. As summarized in paragraphs 26 and 27, above, on or about
August 10, 2018, ROBERTS supplied TAYLOR with approximately 100 bricks
of heroin that PAPI had supplied to ROBERTS.

       189. After observing TAYLOR and ROBERTS meet, law enforcement
officers conducting surveillance separately observed COX arrive in the area and
get in ROBERTS’s vehicle. A short time later, COX got out of ROBERTS’s
vehicle with a large package under his shirt, went back to his car, and then re
approached the driver’s side of ROBERTS’s vehicle and handed ROBERTS cash
while ROBERTS remained sitting in the driver’s seat. Based on this activity
and the previously intercepted telephone communications over the TAYLOR
6655 facility, law enforcement conducted a traffic stop of COX’s vehicle (which
resulted in a brief car chase), searched the vehicle, and recovered
approximately 50 bricks of suspected heroin bearing “Obsession” and
“Scarface” ink stamps—Ce., the same packages of heroin that PAPI supplied to
ROBERTS and TAYLOR.

        190. On or about August 14, 2018, TAYLOR received an incoming call
from the ROBERTS 8686 facility and spoke with ROBERTS. During the
conversation, ROBERTS referred to “Lito,” Ce., COX, and said that “this n***a
telling motherfuckers that I set him up. I’m frontin’ this dumbass the work.”

       191. On or about August 17, 2018, during the telephone conversation
between TAYLOR and VICEY described in paragraph 65, above, TAYLOR
explained to VICEY that he (TAYLOR) needed to pay PAPI $2,000, and that he
had approximately $1,400 at that time. TAYLOR said, “We’re probably like
1400, cuz, Ijust didn’t even tell him about Lito [Ce., COX) got bumped off with
like 50 packs, so that shit—” VICEY interrupted, “Oh yeah, I know, he ain’t tell
them about that?”, and TAYLOR answered, “Nah.” TAYLOR and VICEY then
continued discussing collecting money to pay PAPI.

      192. On or about August 19, 2018, TAYLOR received an incoming call
from the ROBERTS 8686 facility and spoke with ROBERTS. During the
conversation, ROBERTS told TAYLOR, among other things, that he had taken a
loss due to the arrest of “Lito,” Ce., COX.




                                       61
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 62 of 64 PageID: 62



KOON

       193. During the investigation, KOON conspired with PAPI and others to
distribute and possess with intent to distribute heroin by, among other things,
obtaining a large supply of suspected heroin from PAPI. The circumstances of
KOON’s participation in the drug-trafficking conspiracy are set forth in
paragraphs 194 and 195, below.

       194. On or about September 18, 2018, law enforcement conducted
physical sunreillance of PAPI at or around PAPI’s residence at $20 Chambers
Street in Trenton. During the surveillance, officers observed PAPI exit
820 Chambers Street wearing a backpack and carrying two laundry bags and
go inside a nearby laundromat. Shortly thereafter, PAPI left the laundromat
without the laundry bags, and then got in the rear passenger seat of a nearby
minivan parked on the street, where he stayed for approximately three
minutes.

       195. PAPI got out of the vehicle and went back inside 820 Chambers
Street and the minivan drove away. Officers followed the minivan and
conducted a traffic stop. During the stop, officers observed in plain view what
appeared to be several bricks of heroin. Thereafter, officers searched the
vehicle and recovered approximately 5$ bricks of suspected heroin bearing ink
stamps that read “Seahawks,” “Versace,” and “Walking Dead,” as well as
quantities of suspected crack cocaine and marijuana, and a digital scale.
The occupants of the vehicle were identified as KOON and another individual
not named as a defendant herein. KOON and the other individual were placed
under arrest and charged with local narcotics offenses. While in the police
precinct for processing, KOON stated to officers that “everything” in the
vehicle—Le., the narcotics and drug paraphernalia—belonged to him, and that
the other individual did not “have anything to do with it.”

WHARTON

      196. On or about August 13, 2018, ROBERTS agreed to (and did)
supply TAYLOR with approximately 100 bricks of heroin that ROBERTS had
obtained from PAPI. WHARI’ON, acting on TAYLOR’s behalf, agreed to and did
pick up the supply from ROBERTS, and thereafter she delivered it to TAYLOR.
Some of the communications relating to this transaction are summarized in
paragraphs 197 through 202, below.

       197. In one call between TAYLOR and ROBERTS, ROBERTS asked,
“You got the bitch with you, right?”, referring to WHARTON. TAYLOR
responded, “Um, I was waiting on you to tell her to come.” ROBERTS then
instructed TAYLOR to tell his female associate (Le., WHARTON) to meet
ROBERTS at a park near a hospital in or around Trenton. ROBERTS also
asked TAYLOR whether TAYLOR would be coming with her, or if “she comin’ by

                                       62
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 63 of 64 PageID: 63



herself.” TAYLOR responded, “Yeah, I was gonna come, and then I was gonna
grab the shit and have her meet me there.”

        198. Thereafter, TAYLOR called the WHARTON 5526 facility multiple
times and each time spoke with WHARTON. During the conversations,
TAYLOR told WHARTON to meet him by the same park to which ROBERTS had
directed TAYLOR. Specifically, TAYLOR told WHARTON that he needed her to
meet “Righteous” (Le., ROBERTS) in “the park.    .  on the side of the hospital.”
                                                     .



WHARTON proceeded to that location, and in another conversation, TAYLOR
told WHARTON that he would meet her at her house after she met with
ROBERTS. WHARTON responded that there were “mad people” in her house.
TAYLOR said, “Yeah, it don’t matter, I just need, I’m comin’ right there, though,
I ain’t leaving nothing up there,” referring to WFIARfON’s residence.

       199. Shortly thereafter, ROBERTS called TAYLOR to coordinate the
pickup with WHARTON. During the conversation, TAYLOR said, “She in a gold
car, some gold shit. You in, you in your slit, your silver shit?”, referring to
ROBERTS’s silver Mercedes Benz sedan. ROBERTS said, “Yeah, I’m in my
shit.” In another call a few minutes later, TAYLOR directed ROBERTS to
WHARTON’s vehicle in the parking lot. During the call, ROBERTS informed
TAYLOR that he “put a hundred in there, ‘cause I had 150 but I need to hold
this 50 real quick for, uh, somebody, but I’m gonna bring you your 50 back.”
TAYLOR responded, “Don’t worry about it.” ROBERTS and TAYLOR also
discussed the stamps on that supply, specifically, “Versace” and “McDonalds,”
and ROBERTS noted that the “McDonalds” was fire.”

       200. Approximately two minutes later, TAYLOR called the WHARTON
5526 facility and again spoke with WHARTON. TAYLOR asked WHARTON
where she was, and WHARTON responded that she was “on 7th,” and that she
was about to go in the store and purchase cigarettes. TAYLOR then said, “How
you doin’ all this movin’ when you know what’s goin’ on right now”—refethng
to the fact that WHARTON had just picked up approximately 100 bricks of
heroin from ROBERTS. WHARTON responded, “Well, where you at?” TAYLOR
then said, “No, but why are you [unintelligible]? That’s what I’m sayin’, go to
the house, fuck.” WHARTON said, “Mright.”

       201. Approximately fourteen minutes later, TAYLOR called the
WHARTON 5526 facility and again spoke with WHARTON. WHARTON
informed TAYLOR that she was on her porch, and TAYLOR indicated that he
believed law enforcement had been following him. WHARTON then said, “Well
then don’t come here.” TAYLOR explained that he had left his car behind due
to law enforcement’s surveillance and that he was walking to her house, and he
directed her to stay there. WFIARTON agreed.




                                       63
 Case 3:19-cr-00456-FLW Document 1 Filed 10/24/18 Page 64 of 64 PageID: 64



        202. Approximately 21 minutes later, TAYLOR called the WHARTON
5526 facility and again spoke with WHARTON. TAYLOR asked, “Yo, that bag
fit in your pocketbook?”, referring to the bag containing the 100 bricks of
heroin that WHARTON had picked up from ROBERTS. WHARTON responded,
I’m right here, you see me?” TAYLOR then said, “Yeah, but can that bag fit in
your pocketbook?” WHARTON answered, “It’s like a Gap bag, nah, it’s a big
bag. Like the last one.” TAYLOR then said, “Aldght, bring it in the hallway,”
and WHARTON agreed to do so.




                                      64
